EXHIBIT 10.1

 

 

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of May 8, 2013
 
by and among
 
PERNIX THERAPEUTICS HOLDINGS, INC., MACOVEN PHARMACEUTICALS, LLC, PERNIX
MANUFACTURING, LLC, PERNIX THERAPEUTICS, LLC, CYPRESS PHARMACEUTICALS, INC., GTA
GP, INC., GTA LP, INC., GAINE, INC., RESPICOPEA, INC., HAWTHORN PHARMACEUTICALS,
INC., PERNIX SLEEP, INC.
 
each as Borrower, and collectively as Borrowers,
 
and
 
MIDCAP FINANCIAL, LLC,
 
as Administrative Agent and as a Lender,
 
and
 
THE ADDITIONAL LENDERS
 
FROM TIME TO TIME PARTY HERETO
 
[img001.jpg]
 



 

 
 
 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of May 8, 2013 by and among PERNIX THERAPEUTICS HOLDINGS, INC., a
Maryland corporation (“Holdings”), MACOVEN PHARMACEUTICALS, LLC, a Louisiana
limited liability company (“Macoven”), PERNIX MANUFACTURING, LLC, a Texas
limited liability company (“Pernix Manufacturing”), PERNIX THERAPEUTICS, LLC, a
Louisiana limited liability company (“Pernix Therapeutics”), CYPRESS
PHARMACEUTICALS, INC., a Mississippi corporation (“Cypress”), GTA GP, INC., a
Maryland corporation (“GTA GP”), GTA LP, INC., a Maryland corporation (“GTA
LP”), GAINE, INC., a Delaware corporation (“Gaine”), RESPICOPEA, INC., a
Delaware corporation (“Respicopea”), HAWTHORN PHARMACEUTICALS, INC., a
Mississippi corporation (“Hawthorn”) and PERNIX SLEEP, INC., a Delaware
corporation (“Pernix Sleep”; and together with Holdings, Macoven, Pernix
Manufacturing, Pernix Therapeutics, Cypress, GTA GP, GTA LP, Gaine, Respicopea,
Hawthorn and any additional borrower that may hereafter be added to this
Agreement, each individually as a “Borrower”, and collectively as “Borrowers”),
MIDCAP FINANCIAL, LLC, a Delaware limited liability company, individually as a
Lender, and as Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender.
 
RECITALS
 
WHEREAS, Holdings (“Original Borrower”), Macoven, Pernix Manufacturing, Pernix
Therapeutics, Cypress, GTA GP, GTA LP, Gain, Respicopea, Hawthorn, Pernix
Acquisition Corp. I (predecessor-in-interest to Pernix Sleep) (collectively,
“Original Guarantors”), Agent (as successor-by-assignment to MidCap Funding V,
LLC) and Lenders entered into that certain Credit and Guaranty Agreement dated
as of December 31, 2012 (as has been further amended and modified, the “Original
Credit Agreement”).  Pursuant to the Original Credit Agreement, Lenders have
made to Original Borrower a term loan in the aggregate original principal amount
of $42,000,000.00 (collectively, the “Original Term Loan”) and an unfunded
revolving loan commitment; and
 
WHEREAS, Original Borrower, Original Guarantors, Agent and Lenders desire to
amend and restate the Original Credit Agreement and the documents executed in
connection therewith to provide for, among other things, (i) a voluntary
prepayment of the Term Loan, such that the outstanding principal amount on the
Restatement Closing Date is $10,000,000; (ii) an increase in the amount of the
Revolving Loan Commitment to $20,000,000; (iii) the re-classification of each of
the Original Guarantors as a Borrower; and (iv) the addition of Pernix Sleep as
a Borrower, all in accordance with the terms hereof;
 
WHEREAS, this Agreement shall become effective, and shall amend and restate the
Original Credit Agreement, upon the execution of this Agreement by Borrowers,
Agent and Lenders and upon the satisfaction of the conditions contained in
Section 7.1 hereof; and from and after such effective time, (i) all references
made to the Original Credit Agreement in the Financing Documents or in any other
instrument or document executed and/or delivered pursuant thereto shall, without
anything further, be deemed to refer to this Agreement and (ii) the Original
Credit Agreement shall be deemed amended and restated in its entirety hereby.
 
 
1

--------------------------------------------------------------------------------

 
 
Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:
 
ARTICLE 1 -  DEFINITIONS
 
Section 1.1 Certain Defined Terms.  The following terms have the following
meanings:
 
“956 Subsidiary” means any Subsidiary of a Borrower that is incorporated, formed
or organized under the laws of any jurisdiction outside of the United Stated and
as to which Borrowers have determined that the issuance of a guaranty by, grant
of a Lien by, or pledge of greater than 662/3% of the voting stock and stock
equivalents of, a such Subsidiary would result in material incremental income
tax liability as a result of the application of Section 956 of the Code, taking
into account actual anticipated repatriation of funds, foreign tax credits and
other relevant factors, so long as Agent has approved such determination (such
approval not to be unreasonably withheld or delayed).
 
“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).
 
“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.
 
“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.
 
 
2

--------------------------------------------------------------------------------

 
 
“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors of MCF in such capacity.
 
“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles).  As used in this
definition, the term “control” of a Person means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of any class of
voting securities of such Person or to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.
 
“Applicable Margin” means seven and one-half of one percent (7.5%).
 
“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.
 
“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.
 
“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.
 
“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.
 
 
3

--------------------------------------------------------------------------------

 
 
“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo Bank, National Association (“Wells Fargo”) at its principal
office in San Francisco as its “prime rate,” with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate; provided, however, that Agent may, upon prior written
notice to Borrower, choose a reasonably comparable index or source to use as the
basis for the Base Rate.
 
“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.
 
“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.
 
“Borrower Representative” means Holdings, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent, which
consent shall not be unreasonably withheld so long as such successor Borrower
Representative is a Borrower.
 
“Borrowing Base” means:
 
(a)           the product of (i) eighty-five percent (85%) multiplied by
(ii) the aggregate net amount at such time of the Eligible Accounts; plus
 
(b)           the lesser of (i) fifty percent (50%) multiplied by the Orderly
Liquidation Value of the Eligible Inventory, or (ii) fifty percent (50%)
multiplied by the value of the Eligible Inventory, valued at the lower of
first-in-first-out cost or market cost, and after factoring in all rebates,
discounts and other incentives or rewards associated with the purchase of the
applicable Inventory; minus
 
(c)           the amount of any reserves and/or adjustments provided for in this
Agreement.
 
“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.
 
 
4

--------------------------------------------------------------------------------

 
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
 
“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of any Borrower or
(b) Holdings ceases to own, directly or indirectly, 100% of the capital stock of
any of its Subsidiaries (or such lesser portion as may be owned by Holdings as
of the date hereof); (c) “Change of Control”, “Change in Control”, or terms of
similar import under any document or instrument governing or relating to Debt of
or equity in such Person; (d) the appointment of any Person to the office of
“President” and/or “Chief Executive Officer” of Holdings or any of its direct or
indirect Subsidiaries (on a permanent or interim basis), but only if (i) such
Person is not a member of the Board of Directors on the Restatement Closing Date
and (ii) Agent has not provided its advance written consent to the appointment
of such Person following not less than ten (10) Business Days advance written
notice from Borrower Representative (such consent not to be unreasonably
withheld or delayed); or (e) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of Holdings by Persons who were neither
(i) members of the Board of Directors of Holdings on the Restatement Closing
Date, (ii) nominated by the Board of Directors of Holdings nor (iii) appointed
by Persons so nominated, in each case only if Agent has not provided its advance
written consent to such change following not less than ten (10) Business Days
advance written notice from Borrower Representative (such consent not to be
unreasonably withheld or delayed).  As used herein, “beneficial ownership” shall
have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to the Security Documents.
 
“Commitment Annex” means Annex A to this Agreement.
 
“Commitment Expiry Date” means the date that is three (3) years following the
Restatement Closing Date.
 
“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.
 
“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.
 
 
5

--------------------------------------------------------------------------------

 
 
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (d) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.
 
“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.
 
“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment or Term Loan Commitment that remains outstanding, or any
Reimbursement Obligation or other Obligation that remains unpaid or any Letter
of Credit or Support Agreement not supported with cash collateral required by
this Agreement that remains outstanding; provided, however, that no Credit
Exposure shall be deemed to exist solely due to the existence of contingent
indemnification liability, absent the assertion of a claim, or the known
existence of a claim reasonably likely to be asserted, with respect thereto.
 
“Credit Party” means any Guarantor and any Borrower; and “Credit Parties” means
all Guarantors and all Borrowers, collectively.
 
“Cypress Purchase Agreement” means that certain Securities Purchase Agreement
dated as of November 13, 2012 among Holdings, Cypress, all of the stockholders
of Cypress and an individual acting as agent for such stockholders (as amended
or otherwise modified as of December 31, 2012).
 
“DEA” means the Drug Enforcement Administration of the United States of America
and any successor agency thereof.
 
“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business.  Without duplication of any of the
foregoing, Debt of Borrowers shall include any and all Loans and Letter of
Credit Liabilities.
 
 
6

--------------------------------------------------------------------------------

 
 
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
 
“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.
 
“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.
 
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items for which Agent
has been given value, in each such case expressly consented to by Agent, and
containing such other terms and conditions as Agent may require, including as to
any such agreement pertaining to any Lockbox Account, providing that such
financial institution shall wire, or otherwise transfer, in immediately
available funds, on a daily basis to the Payment Account all funds received or
deposited into such Lockbox or Lockbox Account.
 
“DESI” has the meaning set forth in Section 3.25(b).
 
“Dollars” or “$” means the lawful currency of the United States of America.
 
“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any new Product, as
appropriate, as those terms are defined in the FDCA.
 
“Earnout/Escrow Payments” means the payments described in Section 1.4(c) of the
Cypress Purchase Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of a Borrower and not acquired via assignment
or otherwise, and which Agent, in its Permitted Discretion, deems to be an
Eligible Account.  The net amount of an Eligible Account at any time shall be
(a) the face amount of such Eligible Account as originally billed minus all cash
collections and other proceeds of such Account received from or on behalf of the
Account Debtor thereunder as of such date and any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time, and (b) adjusted by applying percentages (known as
“liquidity factors”) by payor and/or payor class based upon the applicable
Borrower’s actual recent collection history for each such payor and/or payor
class in a manner consistent with Agent’s underwriting practices and
procedures.  Such liquidity factors may be adjusted by Agent from time to time
as warranted by Agent’s underwriting practices and procedures and using Agent’s
good faith credit judgment.  Without limiting the generality of the foregoing,
no Account shall be an Eligible Account if:
 
(a)           the Account remains unpaid more than ninety (90) days past the
claim or invoice date (but in no event more than one hundred twenty (120) days
after the applicable goods or services have been rendered or delivered);
 
(b)           the Account is subject to any defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment of any kind (but only to the extent of such defense, set-off,
recoupment, counterclaim, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment), or the applicable Borrower is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process;
 
(c)           if the Account arises from the sale of goods, any part of any
goods the sale of which has given rise to the Account has been returned,
rejected, lost, or damaged (but only to the extent that such goods have been so
returned, rejected, lost or damaged);
 
(d)           if the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement, or the goods have not
been shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;
 
(e)           if the Account arises from the performance of services, the
services have not actually been performed or the services were undertaken in
violation of any law or the Account represents a progress billing for which
services have not been fully and completely rendered;
 
(f)           the Account is subject to a Lien other than a Permitted Lien, or
Agent does not have a Lien on such Account;
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           the Account is evidenced by Chattel Paper or an Instrument of any
kind, or has been reduced to judgment, unless such Chattel Paper or Instrument
has been delivered to Agent;
 
(h)           the Account Debtor is an Affiliate or Subsidiary of a Credit
Party, or if the Account Debtor holds any Debt of a Credit Party;
 
(i)            more than fifty percent (50%) of the aggregate balance of all
Accounts owing from the Account Debtor obligated on the Account are ineligible
under subclause (a) above (in which case all Accounts from such Account Debtor
shall be ineligible);
 
(j)            without limiting the provisions of clause (i) above, fifty
percent (50%) or more of the aggregate unpaid Accounts from the Account Debtor
obligated on the Account are not deemed Eligible Accounts under this Agreement
for any reason;
 
(k)           the total unpaid Accounts of the Account Debtor obligated on the
Account exceed twenty percent (20%) of the net amount of all Eligible Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such 20% limitation shall be considered ineligible);
 
(l)            any covenant, representation or warranty contained in the
Financing Documents with respect to such Account has been breached in any
respect and any applicable cure period expressly provided for herein with
respect to such breach (if any) has expired;
 
(m)           the Account is unbilled or has not been invoiced to the Account
Debtor in accordance with the procedures and requirements of the applicable
Account Debtor;
 
(n)           the Account is an obligation of an Account Debtor that is the
federal, state or local government or any political subdivision thereof, unless
Agent has agreed to the contrary in writing and Agent has received from the
Account Debtor the acknowledgement of Agent’s notice of assignment of such
obligation pursuant to this Agreement;
 
(o)           the Account is an obligation of an Account Debtor that has
suspended business, made a general assignment for the benefit of creditors, is
unable to pay its debts as they become due or as to which a petition has been
filed (voluntary or involuntary) under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or the Account is an Account as
to which any facts, events or occurrences exist which could reasonably be
expected to impair the validity, enforceability or collectibility of such
Account or reduce the amount payable or delay payment thereunder;
 
 
9

--------------------------------------------------------------------------------

 
 
(p)           the Account Debtor has its principal place of business or
executive office outside the United States;
 
(q)           the Account is payable in a currency other than United States
dollars;
 
(r)            the Account Debtor is an individual;
 
(s)           the Borrower owning such Account has not signed and delivered to
Agent notices, in the form reasonably requested by Agent, directing the Account
Debtors to make payment to the applicable Lockbox Account;
 
(t)            the Account includes late charges or finance charges (but only
such portion of the Account shall be ineligible);
 
(u)           the Account arises out of the sale of any Inventory upon which any
other Person holds, claims or asserts a Lien; or
 
(v)           the Account or Account Debtor fails to meet such other
specifications and requirements which may from time to time be established by
Agent in its Permitted Discretion.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include any Borrower or any of a Borrower’s Affiliates, and
(y) no proposed assignee intending to assume all or any portion of the Revolving
Loan Commitment or any unfunded portion of the Term Loan Commitment shall be an
Eligible Assignee unless such proposed assignee either already holds a portion
of such Revolving Loan Commitment or Term Loan Commitment, or has been approved
as an Eligible Assignee by Agent.
 
“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
Permitted Discretion, deems to be Eligible Inventory.  Without limiting the
generality of the foregoing, no Inventory shall be Eligible Inventory if:
 
(a)           such Inventory is not owned by a Borrower free and clear of all
Liens and rights of any other Person (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure such Borrower’s performance with respect to that Inventory);
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           such Inventory is placed on consignment or is in transit;
 
(c)           such Inventory is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except those in favor of Agent;
 
(d)           such Inventory is excess, obsolete, unsalable, shopworn, seconds,
damaged, unfit for sale, unfit for further processing, is of substandard quality
or is not of good and merchantable quality, free from any defects;
 
(e)           such Inventory consists of marketing materials, display items or
packing or shipping materials, manufacturing supplies or Work-In-Process;
 
(f)           such Inventory is not subject to a first priority Lien in favor of
Agent;
 
(g)           such Inventory consists of goods that can be transported or sold
only with licenses that are not readily available or of any substances defined
or designated as hazardous or toxic waste, hazardous or toxic material,
hazardous or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;
 
(h)           such Inventory is not covered by casualty insurance reasonably
acceptable to Agent;
 
(i)           any covenant, representation or warranty contained in the
Financing Documents with respect to such Inventory has been breached in any
material respect;
 
(j)           such Inventory is located (i) outside of the continental United
States or (ii) on premises where the aggregate amount of all Inventory (valued
at cost) of Borrowers located thereon is less than $10,000;
 
(k)           such Inventory is located on premises not owned by a Borrower with
respect to which Agent has not received a landlord, warehouseman, bailee or
mortgagee letter reasonably acceptable in form and substance to Agent within the
time period set forth on Schedule 7.4 (for the avoidance of doubt, a landlord,
warehouseman, bailee or mortgagee letter that is executed by Agent shall
continue to be reasonably acceptable to Agent with respect to the premises
covered thereby for so long as such letter remains in effect);
 
(l)            such Inventory consists of (A) discontinued items,
(B) slow-moving or excess items held in inventory, or (C) used items held for
resale;
 
 
11

--------------------------------------------------------------------------------

 
 
(m)           such Inventory does not consist of finished goods;
 
(n)           such Inventory does not meet all standards imposed by any
Governmental Authority, including with respect to its production, acquisition or
importation (as the case may be);
 
(o)           such Inventory has an expiration date within the next six (6)
months;
 
(p)           such Inventory consists of products for which Borrowers have a
greater than three (3) month supply on hand;
 
(q)           such Inventory is held for rental or lease by or on behalf of
Borrowers;
 
(r)           such Inventory is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third parties, which
agreement restricts the ability of Agent or any Lender to sell or otherwise
dispose of such Inventory;
 
(s)           such Inventory is a Product with respect to which Borrowers have
delivered written notice of an event described Section 3.25, unless Agent
determines otherwise in its good faith credit judgment; or
 
(s)           such Inventory fails to meet such other specifications and
requirements which may from time to time be established by Agent in its good
faith credit judgment.  Agent and Borrowers agree that Inventory shall be
subject to periodic appraisal by Agent and that valuation of Inventory shall be
subject to adjustment pursuant to the results of such
appraisal.  Notwithstanding the foregoing, the valuation of Inventory shall be
subject to any legal limitations on sale and transfer of such Inventory.
 
“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Borrower or any
other Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.
 
“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five (5)
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
 
“Event of Default” has the meaning set forth in Section 10.1.
 
“Excluded Asset Disposition” means the following Asset Dispositions: (a)
dispositions of cash equivalents, (b) the sale, lease or transfer of property by
a Credit Party to any other Credit Party, (c) the issuance of equity interest by
a Credit Party so long as the net cash proceeds of any such issuance are applied
as required by Section 2.1(a)(ii)(B)(v), (d) the abandonment or other
disposition of Intellectual Property that is not material and is no longer used
or useful in any material respect in the business of any Credit Party or any of
its Subsidiaries, (e) grants in the Ordinary Course of Business by any Credit
Party or any of their Subsidiaries after the date hereof of a non-exclusive
license of any Intellectual Property, (f) the leasing, occupancy agreements or
sub-leasing of real property or equipment in the Ordinary Course of Business
that would not interfere with the required use of such real property or
equipment by any Credit Party or any of its Subsidiaries, and (g) dispositions
of furniture, fixtures and equipment in the Ordinary Course of Business for fair
market value.
 
“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Credit Party not in the Ordinary Course of Business (and not
consisting of proceeds described in any of clauses (i) and/or (ii) of Section
2.1(a)(ii)(B)), including without limitation amounts received in respect of
foreign, United States, State or local tax refunds to the extent not included in
the calculation of EBITDA, pension plan reversions, purchase price and other
monetary adjustments made pursuant to any acquisition and/or indemnification
payments made pursuant to or in connection with any acquisition (other than such
indemnification payments to the extent that the amounts so received are applied
by a Credit Party for the purpose of replacing, repairing or restoring any
assets or properties of a Credit Party, or satisfying the condition giving rise
to the claim for indemnification or otherwise covering any out-of-pocket
expenses incurred by any Credit Party in obtaining such payments); provided that
Extraordinary Receipts shall exclude any single or related series of amounts
received in an aggregate amount less than $250,000. For the purpose of clarity,
any cash received by or paid to or for the account of any Credit Party in
connection with an acquisition, other than purchase price and other monetary
adjustments and indemnification payments received in connection with any
acquisition, will be deemed in the Ordinary Course of Business.
 
 
13

--------------------------------------------------------------------------------

 
 
“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.
 
“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.
 
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.
 
“Fee Letter” means that certain letter agreement between Agent and Borrowers
relating to fees payable to Agent, for its own account, in connection with the
execution of this Agreement.
 
“Financing Documents” means this Agreement, any Notes, the Security Documents,
the Fee Letter, any subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.
 
“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software (as any of the foregoing terms may be defined
in Article 9 of the UCC).
 
 
14

--------------------------------------------------------------------------------

 
 
“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.
 
“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.
 
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.
 
 
15

--------------------------------------------------------------------------------

 
 
“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.
 
“HHS” means the United States Department of Health and Human Services and any
successor agency thereof.
 
“Instrument” means “instrument”, as defined in Article 9 of the UCC.
 
“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
 
“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.
 
“Inventory” means “inventory” as defined in Article 9 of the UCC.
 
“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.
 
 
16

--------------------------------------------------------------------------------

 
 
“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.
 
“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, in its sole discretion, as
an LC Issuer for purposes of issuing one or more Letters of Credit
hereunder.  Without limitation of Agent’s discretion to identify any Person as
an LC Issuer, no Person shall be designated as an LC Issuer unless such Person
maintains reporting systems reasonably acceptable to Agent with respect to
letter of credit exposure and agrees to provide regular reporting to Agent
satisfactory to it with respect to such exposure.
 
“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.
 
“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.
 
“Letter of Credit” means a standby letter of credit issued for the account of
any Borrower by an LC Issuer which expires by its terms within one year after
the date of issuance and in any event at least thirty (30) days prior to the
Commitment Expiry Date.  Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods, provided, however, that the LC Issuer that issued such
Letter of Credit has the right to terminate such Letter of Credit on each such
annual expiration date and no renewal term may extend the term of the Letter of
Credit to a date that is later than the thirtieth (30th) day prior to the
Commitment Expiry Date.  Each Letter of Credit shall be either a Lender Letter
of Credit or a Supported Letter of Credit.
 
“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.
 
 
17

--------------------------------------------------------------------------------

 
 
“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 1.50% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
 
“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.
 
“Loan Account” has the meaning set forth in Section 2.6(b).
 
“Loan(s)” means the Term Loan, the Revolving Loans and each and every advance
under the Term Loan, or any combination of the foregoing, as the context may
require.  All references herein to the “making” of a Loan or words of similar
import shall mean, with respect to the Term Loan, the making of any advance in
respect of a Term Loan.
 
“Lockbox” has the meaning set forth in Section 2.11.
 
“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid.
 
“Lockbox Bank” has the meaning set forth in Section 2.11.
 
“Market Withdrawal” means a Person’s removal or correction of a distributed
product that involves a minor violation that would not be subject to legal
action by the FDA or that involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc., as that term is
defined in 21 C.F.R. 7.3(j).
 
 
18

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the business,
results of operations or properties or financial condition of any of the Credit
Parties, taken as a whole (ii) the rights and remedies of Agent or Lenders under
any Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (iii) the
legality, validity or enforceability of any Financing Document, (iv) the
existence, perfection or priority of any security interest granted in any
Financing Document, or (v) the value of any material Collateral.
 
“Material Contracts” has the meaning set forth in Section 3.17.
 
“Maximum Lawful Rate” has the meaning set forth in Section 2.7.
 
“MCF” means MidCap Financial, LLC, and its successors and assigns.
 
“Milestone Payments” means the payments described in Section 1.4(d) of the
Cypress Purchase Agreement.
 
“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.
 
“Notes” has the meaning set forth in Section 2.3.
 
“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.
 
“Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying:  (a) the date of issuance or
increase of a Letter of Credit; (b) the identity of the LC Issuer with respect
to such Letter of Credit, (c) the expiry date of such Letter of Credit; (d) the
proposed terms of such Letter of Credit, including the face amount; and (e) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.
 
 
19

--------------------------------------------------------------------------------

 
 
“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (a) all Support Agreements and (b) all Lender Letters of
Credit.
 
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
 
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.
 
“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith discretion,
estimates can be realized from a sale, as of a specific date, given a reasonable
period to find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.
 
“Original Borrower” has the meaning set forth in the Recitals to this Agreement.
 
“Original Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.
 
“Original Guarantors” has the meaning set forth in the Recitals to this
Agreement.
 
“Original Term Loan” has the meaning set forth in the Recitals to this
Agreement.
 
“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).
 
 
20

--------------------------------------------------------------------------------

 
 
“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.
 
“Payment Notification” means a written notification substantially in the form of
Exhibit E hereto.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.
 
“Permits” means licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including drug
listings and drug establishment registrations under 21 U.S.C. Section 510,
registrations issued by DEA under 21 U.S.C. Section 823 (if applicable to any
Product), and those issued by state governments for the conduct of Borrower’s or
any Subsidiary’s business.
 
“Permitted Acquisition” means the acquisition by any Borrower all or
substantially all of the assets, or all (but not less than all) of the equity,
of any Person (the “Target”) with the prior written approval of Required Lenders
or subject to the satisfaction of each of the following conditions: (a) the Term
Loan shall have been paid in full and the Term Loan Commitment shall have been
terminated; (b) such Permitted Acquisition shall only involve assets located in
the United States (and, in connection with the acquisition of the equity of a
Target, such Target shall be formed, incorporated or otherwise organized under
the laws of a state within the United States) and comprising a business, or
those assets of a business, of the type engaged in by the Borrowers as of the
Restatement Closing Date and businesses reasonably related thereto, and which
business would not subject Agent or any Lender to regulatory or third party
approvals in connection with the exercise of its rights and remedies under this
Agreement or any other Financing Documents other than approvals applicable to
the exercise of such rights and remedies with respect to Borrowers prior to such
Permitted Acquisition; (c) such Permitted Acquisition shall be consensual, shall
have been approved by the Target’s board of directors (or comparable governing
board) and shall be consummated in accordance with the terms of the agreements
and documents related thereto, and in compliance with all applicable Laws; (d)
the business and assets acquired in such Permitted Acquisition shall be free and
clear of all Liens (other than Permitted Liens); (e)at or prior to the closing
of any Permitted Acquisition, Agent will be granted a first priority, perfected
Lien (subject to Permitted Liens) in all assets acquired pursuant thereto or, as
contemplated by Section 4.11, in the assets and equity of the Target, and
Borrowers and the Target shall have executed such documents and taken such
actions as may be required by Agent in connection therewith (including the
delivery of (i) certified copies of the resolutions of the board of directors
(or comparable governing board) of Borrowers and the Target authorizing such
Permitted Acquisition and the granting of Liens described herein, (ii) legal
opinions, in form and substance reasonably acceptable to Agent, with respect to
the transactions described herein and (iii) evidence of insurance of the
business to be acquired consistent with the requirements of Section 4.4; (f) on
or prior to the date of such Permitted Acquisition, Agent shall have received,
in form and substance reasonably satisfactory to Agent, (i) copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Administrative Agent and (ii) amendments to the Schedules, to the extent
necessary to make the representations and warranties in this Agreement true and
correct after giving effect to the consummation of such Permitted Acquisition;
(g) at the time of such Permitted Acquisition and after giving effect thereto,
no Default or Event of Default has occurred and is continuing; and (h) the sum
of all amounts payable in connection with any Permitted Acquisition (including
all transaction costs, all Debt, liabilities and Contingent Obligations incurred
or assumed and the maximum amount of any earn-out, royalty or milestone payment
or comparable payment obligation in connection therewith, whether or not
reflected on a consolidated balance sheet of Borrowers and Target) shall not
exceed $5,000,000 with respect to all Permitted Acquisitions consummated during
the term hereof.
 
 
21

--------------------------------------------------------------------------------

 
 
“Permitted Affiliate” means with respect to any Person (a) any Person that
directly or indirectly controls such Person, and (b) any Person which is
controlled by or is under common control with such controlling Person.  As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote eighty percent (80%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  (a) dispositions
approved by Agent, (b) dispositions of Inventory in the Ordinary Course of
Business and not pursuant to any bulk sale, (c) Excluded Asset Dispositions, (d)
transfers of condemned real property as a result of the exercise of “eminent
domain” or other similar policies to the respective governmental authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), (e) an Asset Disposition described on Schedule 5.6 so long as each
of the conditions set forth on Schedule 5.6 relating to such Asset Disposition
are satisfied, (f) dispositions of equity interests in Therapeutics MD for cash
and fair value if the net cash proceeds of any such disposition are applied as
required by Section 2.1(a)(ii)(B)(iii), and (g) dispositions of assets (other
than those described in clauses (a) through (f) above) for cash and fair value
if all of the following conditions are met:  (i) the market value of assets sold
or otherwise disposed of in any single transaction or series of related
transactions does not exceed $250,000 and the aggregate market value of assets
sold or otherwise disposed of in any Fiscal Year of Borrower does not exceed
$500,000, (ii) the net cash proceeds of any such disposition are applied as
required by Section 2.1(a)(ii)(B)(iii).
 
“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon the request by Agent, from
time to time, notice of the status of such contest by Borrowers and/or
confirmation of the continuing satisfaction of this definition; and (f) upon a
final, non-appealable determination of such contest, Borrowers and its
Subsidiaries shall promptly comply with the requirements thereof.
 
 
22

--------------------------------------------------------------------------------

 
 
“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $500,000 in the aggregate at any time
outstanding; (f) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (g) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (h) so
long as there exists no Event of Default both immediately before and immediately
after giving effect to any such transaction, Contingent Obligations existing or
arising under any Swap Contract, provided that such obligations are (or were)
entered into by a Borrower in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation; and (i) other Contingent Obligations not permitted by
clauses (a) through (h) above, not to exceed $250,000 in the aggregate at any
time outstanding.
 
“Permitted Debt” means:  (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed $1,500,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms); (e) trade accounts payable arising and paid on a
timely basis and in the Ordinary Course of Business; (f) Subordinated Debt; (g)
Debt, if any, arising under Swap Contracts; (h) intercompany Debt arising from
loans made by (i) Borrower to its wholly owned domestic Subsidiaries to fund
working capital requirements of such Subsidiaries in the Ordinary Course of
Business and (ii) any wholly owned Subsidiary of Borrower to Borrower; provided,
however, that upon the request of Agent at any time, any such Debt incurred by a
Subsidiary that is not a Borrower shall be evidenced by promissory notes having
terms reasonably satisfactory to Agent, the sole originally executed
counterparts of which shall be pledged and delivered to Agent, for the benefit
of Agent and Lenders, as security for the Obligations; (i) Debt in respect of
bid, performance and surety bonds, including guarantees or obligations of the
Credit Parties with respect to letters of credit supporting such bid,
performance and surety bonds or other forms of credit enhancement supporting
performance obligations under services contracts, workers’ compensation claims,
self-insurance obligations, unemployment insurance, health, disability and other
employee benefits or property, casualty or liability insurance, in each case
incurred in the Ordinary Course of Business, not to exceed $500,000 in the
aggregate at any time outstanding; (j) unsecured Debt arising from agreements to
provide for indemnification, adjustment of purchase price, or other similar
obligations, in each case, incurred in connection with a Permitted Asset
Disposition subject to the limits set forth in the definition thereof; (k) Debt
of a Person or Debt attaching to assets of a Person that, in either case,
becomes a Subsidiary or Debt attaching to assets that are acquired by Borrowers,
in each case after the Closing Date and as the result of a Permitted
Acquisition, provided, that (i) such Debt existed at the time such Person became
a Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof and (ii) such Debt is not guaranteed in any
respect by any Borrower or any of its Subsidiaries; (l) unsecured Debt arising
from agreements to provide for indemnification, adjustment of purchase price,
earn-outs or other similar obligations, in each case, incurred in connection
with a Permitted Acquisition or Asset Disposition permitted hereunder and
subject to the limits set forth in the definition of “Permitted Acquisition”;
(m) unsecured Debt arising from agreements to provide for milestone or royalty
payments, to the extent such obligations are considered Debt under GAAP,
incurred in connection with a Permitted Acquisition and subject to the limits
set forth in the definition of “Permitted Acquisition”; and (n) unsecured Debt
not to exceed $250,000 in the aggregate at any time outstanding.
 
 
23

--------------------------------------------------------------------------------

 
 
“Permitted Discretion” means, as to Agent or any Lender, a determination made in
good faith and in the exercise of commercially reasonable (from the perspective
of a secured asset-based healthcare lender) business judgment exercised in
accordance with generally applicable practices of Agent or such Lender.
 
“Permitted Distributions” means the following Restricted
Distributions:  (a) dividends by any Subsidiary of any Borrower to such parent
Borrower; (b) dividends payable solely in common stock; (c) repurchases of stock
of former employees, directors or consultants pursuant to stock purchase
agreements so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided,
however, that such repurchase does not exceed $500,000 in the aggregate per
fiscal year of the Borrowers; and (d) after the Term Loan has been paid in full
and all Term Loan Commitments have been terminated, payments made pursuant to
Section 5.19(b) of the Cypress Purchase Agreement.
 
“Permitted Investments” means:  (a) Investments shown on Schedule 5.7 and
existing on the Restatement Closing Date; (b) (i) cash equivalents, and (ii) any
similar short term Investments permitted by Borrowers’ and its Subsidiaries’
investment policies, as amended from time to time, provided, however, that such
investment policy (and any such amendment thereto) has been approved by Agent
(such approval not to be unreasonably withheld, conditioned or delayed);
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business; (d) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrowers or their Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrowers’ Board of
Directors (or other governing body), but the aggregate of all such loans
outstanding may not exceed $500,000 at any time; (e) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the Ordinary Course of
Business; (f) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the Ordinary Course of Business, provided, however, that this
subpart (f) shall not apply to Investments of Borrowers in any Subsidiary;
(g) Investments consisting of deposit accounts in which Agent has received a
Deposit Account Control Agreement; (h) Investments by any Borrower in any other
Borrower made in compliance with Section 4.11(c); (i) Investments in securities
of Account Debtors received pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such Account Debtors; (j)
purchases by any Borrower of the rights to test, develop, manufacture, sell or
market any new pharmaceutical or drug (and/or any Intellectual Property related
thereto) that will, upon such purchase, become a Product of such Borrower;
provided that nothing in the foregoing shall be interpreted or construed to
contradict or limit any of the Credit Parties’ obligations under Section 3.25,
particularly including the obligation to give prior written notice to Agent of
the Borrowers’ intentions to begin testing, developing, manufacturing, selling
or marketing any new Product; (k) Investments by and Credit Party in another
Credit Party;  and (l) other Investments in an amount not exceeding $250,000 in
the aggregate.
 
 
24

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means:  (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than any Collateral which is part of the Borrowing Base, arising in the Ordinary
Course of Business with respect to obligations which are not due, or which are
being contested pursuant to a Permitted Contest; (d) Liens on Collateral, other
than Accounts, for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or the subject of a Permitted
Contest; (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral other than Accounts, for sums not exceeding $500,000 in the aggregate
arising in connection with court proceedings; provided, however, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) with respect
to real estate, easements, rights of way, restrictions, minor defects or
irregularities of title, none of which, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Security Documents, materially affect the value or marketability of the
Collateral, materially impair the use or operation of the Collateral for the use
currently being made thereof or materially impair Borrowers’ ability to pay the
Obligations in a timely manner or materially impair the use of the Collateral or
the ordinary conduct of the business of any Borrower or any Subsidiary and
which, in the case of any real estate which is part of the Collateral, are set
forth as exceptions to or subordinate matters in the title insurance policy
accepted by Agent insuring the lien of the Security Documents; (g) Liens and
encumbrances in favor of Agent under the Financing Documents; (h) Liens on
Collateral, other than Collateral which is part of the Borrowing Base, existing
on the date hereof and set forth on Schedule 5.2; (i) any Lien on any equipment
securing Debt permitted under subpart (c) of the definition of Permitted Debt,
provided, however, that such Lien attaches concurrently with or within one
hundred twenty (120) days after the acquisition thereof; (j) precautionary UCC-1
financing statement filings that are filed by lessors with respect to operating
leases entered into by the Credit Parties in the ordinary course of business;
(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; (l) Liens in favor of
customs and revenue authorities arising as a matter of law to secure custom
duties which are not past due in connection with the importation of goods by the
Credit Parties or their Subsidiaries in the Ordinary Course of Business; and (m)
receipt of deposits and advances from customers in the Ordinary Course of
Business which may create an interest in the Inventory to be sold to such
customers, but which do not constitute contractual Liens granted by a Credit
Party or any Subsidiary.
 
 
25

--------------------------------------------------------------------------------

 
 
“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction or a conversion or reorganization of a Borrower
or Subsidiary as a different type of legal entity) that would not materially and
adversely affect the rights and interests of the Agent or Lenders and fully
disclosed to Agent within thirty (30) days after such amendments or
modifications have become effective.
 
“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
 
“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, (b) with respect to a Lender’s obligation
to make Revolving Loans, such Lender’s right to receive the unused line fee
described in Section 2.2(b), such Lender’s obligation to purchase interests and
participations in Letters of Credit and related Support Agreement liabilities
and obligations, and such Lender’s obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.5(b), the Revolving Loan Commitment Percentage of such Lender,
(c) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (d) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the sum of the
Revolving Loan Commitment Amount and Term Loan Commitment Amount of such Lender
(or, in the event the Revolving Loan Commitment and Term Loan Commitment shall
have been terminated, such Lender’s then existing Revolving Loan Outstandings or
then outstanding principal advances of such Lender under the Term Loan, as
applicable), by (ii) the sum of the Revolving Loan Commitment and Term Loan
Commitment Amount (or, in the event the Revolving Loan Commitment or Term Loan
Commitment shall have been terminated, the then existing Revolving Loan
Outstandings or then outstanding principal advances of such Lenders under the
Term Loan, as applicable) of all Lenders.
 
 
26

--------------------------------------------------------------------------------

 
 
“Product” means any product manufactured, sold, developed, tested or marketed by
any Credit Party, including those products set forth on Schedule 1.1 (as updated
from time to time in accordance with Section 3.25(b)(i)), provided that, if
Borrower shall fail to comply with its obligations under Section 3.25(b)(i) to
give notice to Agent and update Schedule 1.1 prior to manufacturing, selling,
developing, testing or marketing any new Product, any such improperly
undisclosed Product shall be deemed to be included in this definition.
 
“Recall” means a Person’s removal or correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure, as that term is defined in
21 C.F.R. 7.3(g).
 
“Reimbursement Obligations” means, at any date, the obligations of each Borrower
then outstanding to reimburse (a) Agent for payments made by Agent under a
Support Agreement, and/or (b) any LC Issuer, for payments made by such LC Issuer
under a Lender Letter of Credit.
 
“Remediation” has the same meaning as “Remedy” or “Remedial Action” as defined
under CERCLA Section 101; 42 U.S.C. § 9601(24).
 
“Required Lenders” means at any time Lenders holding (a) sixty-six and two
thirds percent (66 2/3%) or more of the sum of the Revolving Loan Commitment and
the Term Loan Commitment (taken as a whole), or (b) if the Revolving Loan
Commitment or Term Loan Commitment has been terminated, sixty-six and two thirds
percent (66 2/3%) or more of the sum of (x) the then aggregate outstanding
principal balance of the Loans plus (y) the then aggregate amount of Letter of
Credit Liabilities.
 
“Required Permit” means a Permit (a) issued or required under Laws applicable to
the business of any Credit Party or necessary in the manufacturing, importing,
exporting, possession, ownership, warehousing, marketing, promoting, sale,
labeling, furnishing, distribution or delivery of goods or services under Laws
applicable to the business of any Credit Party or any Drug Application
(including without limitation, at any point in time, all licenses, approvals and
permits issued by the FDA or any other applicable Governmental Authority
necessary for the testing, manufacture, marketing or sale of any Product by any
Credit Party as such activities are being conducted by such Credit Party with
respect to such Product at such time), and (b) issued by any Person from which
any Credit Party has, as of the Restatement Closing Date, received an
accreditation.
 
 
27

--------------------------------------------------------------------------------

 
 
“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower reasonably acceptable to
Agent.
 
“Restatement Closing Date” means the date of this Agreement.
 
“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in a Borrower or a Subsidiary of a Borrower, (other than
(A) payments of salaries to individuals, (B) directors fees, and (C) advances
and reimbursements to employees or directors, all in the Ordinary Course of
Business) or an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of a
Borrower, or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in a Borrower or a Subsidiary of a
Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower unless permitted under and made pursuant to a Subordination Agreement
applicable to such loans or other indebtedness.
 
“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of zero (or, in the event the Revolving Loan Commitment shall have
been terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of zero).
 
“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.
 
“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.
 
“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.
 
 
28

--------------------------------------------------------------------------------

 
 
“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be zero), as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party.
 
“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Restatement Closing Date, the percentage set forth opposite such Lender’s name
on the Commitment Annex under the column “Revolving Loan Commitment Percentage”
(if such Lender’s name is not so set forth thereon, then, on the Restatement
Closing Date, such percentage for such Lender shall be deemed to be zero), and
(b) on any date following the Restatement Closing Date, the percentage equal to
the Revolving Loan Commitment Amount of such Lender on such date divided by the
Revolving Loan Commitment on such date.
 
“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.
 
“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.
 
“Revolving Loan Outstandings” means, at any time of calculation, (a) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities, and (b) when used with reference
to any single Lender, the sum of the then existing outstanding principal amount
of Revolving Loans advanced by such Lender plus the then existing Letter of
Credit Liabilities for the account of such Lender.
 
“Revolving Loans” has the meaning set forth in Section 2.1(b).
 
“Safety Notices” has the meaning set forth in Section 3.25(a).
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.
 
 
29

--------------------------------------------------------------------------------

 
 
“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.
 
“Security and Pledge Agreement” means that certain Security and Pledge Agreement
entered into as of December 31, 2012 in connection with the Original Credit
Agreement, as the same is amended and reaffirmed on the Restatement Closing Date
and as the same may be further amended, supplemented, restated or otherwise
modified from time to time.
 
“Security Document” means this Agreement, the Security and Pledge Agreement, and
any other agreement, document or instrument executed concurrently herewith or at
any time hereafter pursuant to which one or more Credit Parties or any other
Person either (a) Guarantees payment or performance of all or any portion of the
Obligations, and/or (b) provides, as security for all or any portion of the
Obligations, a Lien on any of its assets in favor of Agent for its own benefit
and the benefit of the Lenders, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Settlement Date” has the meaning set forth in Section 11.13(a).
 
“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.
 
“Stock Recovery” means a Person’s removal or correction of a product that has
not been marketed or that has not left the direct control of the firm, i.e., the
product is located on the premises owned by, or under the control of, the firm
and no portion of the lot has been released for sale or use, as that term is
defined in 21 C.F.R. 7.3(k).
 
“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance reasonably acceptable to
Agent in its sole discretion.  As of the Restatement Closing Date, there is no
Subordinated Debt.
 
 
30

--------------------------------------------------------------------------------

 
 
“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance reasonably acceptable to Agent in its sole discretion.  As of
the Restatement Closing Date, there are no Subordinated Debt Documents.
 
“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
reasonably acceptable to Agent in the exercise of its sole discretion.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.
 
“Support Agreement” has the meaning set forth in Section 2.5(a).
 
“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.
 
“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is intended to provide protection against fluctuations in
interest or currency exchange rates.
 
“Taxes” has the meaning set forth in Section 2.8.
 
“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.
 
 
31

--------------------------------------------------------------------------------

 
 
“Term Loan” has the meaning set forth in Section 2.1(a).
 
“Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to $10,000,000.
 
“Term Loan Commitment Amount” means, (a) as to any Lender that is a Lender on
the Restatement Closing Date, the dollar amount set forth opposite such Lender’s
name on the Commitment Annex under the column “Term Loan Commitment Amount”, as
such amount may be adjusted from time to time by any amounts assigned (with
respect to such Lender’s portion of Term Loans outstanding and its commitment to
make advances in respect of the Term Loan) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party, and (b) as to
any Lender that becomes a Lender after the Restatement Closing Date, the amount
of the “Term Loan Commitment Amount(s)” of other Lender(s) assigned to such new
Lender pursuant to the terms of the effective assignment agreement(s) pursuant
to which such new Lender shall become a Lender, as such amount may be adjusted
from time to time by any amounts assigned (with respect to such Lender’s portion
of Term Loans outstanding and its commitment to make advances in respect of the
Term Loan) pursuant to the terms of any and all effective assignment agreements
to which such Lender is a party.
 
“Term Loan Commitment Percentage” means, as to any Lender, (a) on the
Restatement Closing Date, the percentage set forth opposite such Lender’s name
on the Commitment Annex under the column “Term Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Restatement Closing
Date, such percentage for such Lender shall be deemed to be zero), and (b) on
any date following the Restatement Closing Date, the percentage equal to the
Term Loan Commitment Amount of such Lender on such date divided by the Term Loan
Commitment on such date.
 
“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
 
“United States” means the United States of America.
 
“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 1.2 Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Restatement Closing Date.  If at any time any change in GAAP would affect the
computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, the Agent, the Lenders and Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided, however, that until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.
 
Section 1.3 Other Definitional and Interpretive Provisions.  References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided.  Any term defined herein may be used in
the singular or plural.  “Include”, “includes” and “including” shall be deemed
to be followed by “without limitation”.  Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
lawful money of the United States and in immediately available
funds.  References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  References to capitalized terms that are not defined herein, but are
defined in the UCC, shall have the meanings given them in the UCC.  All
references herein to times of day shall be references to daylight or standard
time, as applicable.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 1.4 Time is of the Essence.  Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.
 
ARTICLE 2 -  LOANS AND LETTERS OF CREDIT
 
Section 2.1 Loans.
 
(a) Term Loans.
 
(i) Term Loan Amounts.  Pursuant to the Original Credit Agreement, the Lenders
agreed to make to Borrowers the Original Term Loan, which was been disbursed in
full on the Initial Closing Date.  After giving effect to certain optional and
mandatory prepayments made by the Borrowers on or prior to the Restatement
Closing Date, the principal amount of the of the Original Term Loan that is
outstanding on the Restatement Closing Date is $10,000,000 (the “Term
Loan”).  No Borrower shall have any right to reborrow any portion of the Term
Loan that is repaid or prepaid from time to time.  No Lender has any further
obligation hereunder to fund any portion of the Term Loan.
 
(ii) Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.
 
(A) There shall become due and payable, and Borrowers shall repay the Term Loan
through, scheduled payments as set forth on Schedule 2.1 attached
hereto.  Notwithstanding the payment schedule set forth on Schedule 2.1, the
outstanding principal amount of the Term Loan shall become immediately due and
payable in full on the Termination Date.
 
(B) There shall become due and payable and Borrowers shall prepay the Term Loan
in the following amounts and at the following times:
 
(i) Unless Agent shall otherwise consent in writing, on the date on which any
Credit Party (or Agent as loss payee or assignee) receives any casualty proceeds
in excess of $50,000 with respect to assets upon which Agent maintained a Lien,
an amount equal to one hundred percent (100%) of such proceeds (net of
out-of-pocket expenses and repayment of secured debt permitted under clause (c)
of the definition of Permitted Debt and encumbering the property that suffered
such casualty), or such lesser portion of such proceeds as Agent shall elect to
apply to the Obligations;
 
 
34

--------------------------------------------------------------------------------

 
 
(ii) an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7;
 
(iii) unless Agent shall otherwise consent in writing, upon receipt by any
Credit Party of the proceeds of any Asset Disposition that pertains to any
Collateral upon which a Borrowing Base is calculated (other than that described
in clause (b) of the definition of “Permitted Asset Disposition”) or any other
Asset Disposition (other than an Excluded Asset Disposition), an amount equal to
one hundred percent (100%) (or, solely with respect to an Asset Disposition of
equity interests in Therapeutics MD, fifty percent (50%)) of the net cash
proceeds of such Asset Disposition (net of out-of-pocket expenses and repayment
of secured debt permitted under clause (c) of the definition of Permitted Debt
and encumbering such asset), or such lesser portion as Agent shall elect to
apply to the Obligations;
 
(iv) unless Agent shall otherwise consent in writing, upon receipt by any Credit
Party of any Extraordinary Receipts, an amount equal to one hundred percent
(100%) of such Extraordinary Receipts, or such lesser portion as Agent shall
elect to apply to the Obligations; and
 
(v) unless Agent shall otherwise consent in writing, upon receipt by any Credit
Party of any proceeds from the incurrence of Debt or issuance and sale of any
Debt or equity securities (other than (A) proceeds of Debt securities expressly
permitted pursuant to Section 5.1, (B) proceeds from the issuance of equity
securities to members of the management, directors or members of the board of
any Credit Party, (C) proceeds of the issuance of equity securities by a
Subsidiary to a Borrower or any wholly owned Subsidiary, and (D) proceeds of the
issuance of equity securities issued in lieu of cash Milestone Payments as
permitted by the terms of the Cypress Purchase Agreement), an amount equal to
one hundred percent (100%) of such proceeds (net of out-of-pocket expenses), or
such lesser portion as Agent shall elect to apply to the Obligations.
 
Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds (other than with respect to Inventory and
any real property, unless Agent shall otherwise elect) up to an aggregate amount
equal to $500,000 in each Fiscal Year may be used by Borrowers within one
hundred eighty (180) days from the receipt of such proceeds to replace or repair
any assets in respect of which such proceeds (provided that if the Borrowers
enter into a binding agreement to reinvest such proceeds within such 180-day
period, but the consummation of the transactions under such agreement has not
occurred within such 180-day period, and such agreement has not been terminated,
then the 180-day period will be extended an additional one hundred and eighty
180 days to permit such consummation) were paid so long as such proceeds are
deposited into an account with Agent promptly upon receipt by such Borrower; and
(2) proceeds of personal property Asset Dispositions that are not made in the
Ordinary Course of Business (other than Collateral upon which the Borrowing Base
is calculated,  Intellectual Property,  proceeds of an Asset Disposition
described on Schedule 5.6, or that portion of the proceeds of an Asset
Disposition of equity interests in Therapeutics MD required to be used to prepay
the Term Loan pursuant to subclause (iii) above) may be used by Borrowers within
one hundred eighty (180) days from the receipt of such proceeds to purchase new
or replacement assets of comparable value, provided, however, that such proceeds
are deposited into an account with Agent promptly upon receipt by such
Borrower.  All sums held by Agent pending reinvestment as described in
subsections (1) and (2) above shall be deemed additional collateral for the
Obligations and may be commingled with the general funds of Agent.
 
 
35

--------------------------------------------------------------------------------

 
 
(C) Borrowers may from time to time, with at least two (2) Business Days prior
delivery to Agent of an appropriately completed Payment Notification, prepay the
Term Loan in whole or in part; provided, however, that each such prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$25,000.
 
(iii) All Prepayments. Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations in inverse order of maturity.  The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan.
 
(iv) LIBOR Rate.
 
(A) Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.
 
(B) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.
 
 
36

--------------------------------------------------------------------------------

 
 
(C) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to
maintain Loans bearing interest based upon the LIBOR Rate or to continue such
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender, (I) in the
case of the pro rata share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.
 
(D) Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
 
(b) Revolving Loans.
 
(i) Revolving Loans and Borrowings.  On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make loans to Borrowers from
time to time as set forth herein (each a “Revolving Loan”, and collectively,
“Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit.  Borrowers shall deliver to Agent a Notice of
Borrowing with respect to each proposed Revolving Loan Borrowing, such Notice of
Borrowing to be delivered before 1:00 p.m. (Eastern time) two (2) Business Days
prior to the date of such proposed borrowing.  Each Borrower and each Revolving
Lender hereby authorizes Agent to make Revolving Loans on behalf of Revolving
Lenders, at any time in its sole discretion, (A) as provided in Section 2.5(c),
with respect to obligations arising under Support Agreements and/or Lender
Letters of Credit, and (B) to pay principal owing in respect of the Loans and
interest, fees, expenses and other charges then due and payable by any Credit
Party from time to time arising under this Agreement or any other Financing
Document.  The Borrowing Base shall be determined by Agent based on the most
recent Borrowing Base Certificate delivered to Agent in accordance with this
Agreement and such other information as may be available to Agent; provided
that, without limiting the other rights of Agent set forth herein, Agent shall
adjust the Borrowing Base from time to time to ensure that the percentage of the
Borrowing Base attributable to Eligible Inventory does not exceed forty percent
(40%).  Without limiting any other rights and remedies of Agent hereunder or
under the other Financing Documents, the Revolving Loans shall be subject to
Agent’s continuing right to withhold from the Borrowing Base reserves, and to
increase and decrease such reserves from time to time, if and to the extent that
in Agent’s Permitted Discretion, such reserves are necessary.
 
 
37

--------------------------------------------------------------------------------

 
 
(ii) Mandatory Revolving Loan Repayments and Prepayments.
 
(A) The Revolving Loan Commitment shall terminate on the Termination Date.  On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto.
 
(B) If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans or cash collateralize Letter of Credit Liabilities in the manner
specified in Section 2.5(e) or cause the cancellation of outstanding Letters of
Credit, or any combination of the foregoing, in an aggregate amount equal to
such excess.
 
(C) Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.
 
(iii) Optional Prepayments.  Borrowers may from time to time prepay the
Revolving Loans in whole or in part; provided, however, that any such partial
prepayment shall be in an amount equal to $100,000 or a higher integral multiple
of $25,000.
 
(iv) LIBOR Rate.
 
(A) Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.
 
(B) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.
 
 
38

--------------------------------------------------------------------------------

 
 
(C) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II)  such Loans shall continue to accrue interest at Base Rate plus
the Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Loans at the LIBOR Rate.
 
(D) Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
 
(v) Overadvance Loan.  Notwithstanding the insufficiency of the Borrowing Base
to support the making of the Overadvance Loans (as defined herein), but without
limiting, qualifying, prejudicing, conditioning, waiving or impairing Agent’s or
any Lender’s rights and remedies under the Credit Agreement and other Financing
Documents in any manner, at law or in equity, Agent and Lenders hereby agree to
make, during the period provided for in this subsection 2.1(b)(v), make one or
more Loan advances to Borrowers (each, an “Overadvance Loan”) in a maximum
aggregate principal amount not to exceed $3,000,000.00 (hereinafter, the
“Overadvance Loan Facility”) notwithstanding the fact that, after giving effect
to each such Overadvance Loan, the aggregate unpaid principal balance of the
outstanding Loans would exceed the amount permitted to be borrowed pursuant to
the Borrowing Base provisions of the Credit Agreement, provided, however, that
in no event shall an Overadvance Loan result in the aggregate unpaid principal
balance of the outstanding Revolving Loans exceeding the Revolving Loan
Commitment.   Lenders’ obligations to make such Overadvance Loans shall be
subject to the following terms and conditions:
 
(A) Neither Agent nor any Lender shall have an obligation to make Overadvances
pursuant to this subsection 2.1(b)(v) if any Default or Event of Default shall
exist, if Agent deems itself insecure or if Agent or any Lender reasonably
determines that the prospect for repayment of such Overadvances is
unsatisfactory to Agent or such Lender;
 
(B) Each Overadvance Loan will be treated for all purposes as a Revolving Loan
hereunder, and all principal, interest, fees and other costs and expenses
relating to the Overadvance Loan Facility shall be treated as additional
Obligations hereunder and under the other Financing Documents; and
 
(C) The Overadvance Loan Facility shall be repaid in full by no later than June
5, 2013 (the “Overadvance Maturity Date”).  The failure to make such repayment
shall constitute an immediate Event of Default.  Neither Agent nor any Lender
shall have an obligation to make Overadvance Loans which Agent or such Lender
reasonably believes will not be repaid on or before the Overadvance Maturity
Date.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 2.2 Interest, Interest Calculations and Certain Fees.
 
(a) Interest.  From and following the Restatement Closing Date, except as
expressly set forth in this Agreement, Loans and the other Obligations shall
bear interest at the sum of the LIBOR Rate plus the Applicable Margin.  Interest
on the Loans shall be paid in arrears on the first (1st) day of each month and
on the maturity of such Loans, whether by acceleration or otherwise.  Interest
on all other Obligations shall be payable upon demand.  For purposes of
calculating interest, all funds transferred to the Payment Account for
application to any Revolving Loans or the Term Loan shall be subject to a
five  Business Day clearance period and all interest accruing on such funds
during such clearance period shall accrue for the benefit of Agent, and not for
the benefit of the Lenders.
 
(b) Unused Line Fee.  From and following the Restatement Closing Date, Borrowers
shall pay Agent, for the benefit of all Lenders committed to make Revolving
Loans, in accordance with their respective Pro Rata Shares, a fee in an amount
equal to (i) (A) the Revolving Loan Commitment minus (B) the average daily
balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) 0.504% per annum.  Such fee is to be paid monthly in
arrears on the first day of each month.
 
(c) Fee Letter.  In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.
 
(d) Deferred Revolving Loan Origination Fee.  If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate for any
reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) prior to the Commitment Expiry
Date, Borrowers shall pay to Agent, for the benefit of all Lenders committed to
make Revolving Loans on the Restatement Closing Date, a fee as compensation for
the costs of such Lenders being prepared to make funds available to Borrowers
under this Agreement, equal to an amount determined by multiplying the Revolving
Loan Commitment by the following applicable percentage amount:  2.85% for the
first year following the Restatement Closing Date, and 1.50% thereafter. All
fees payable pursuant to this paragraph shall be deemed fully earned and
non-refundable as of the Restatement Closing Date.
 
(e) Audit Fees.  Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers;
provided, however, that, (i) for so long as no Default or Event of Default has
occurred and is continuing, Borrowers shall not be obligated to pay such
reasonable fees and expenses of Agent described in this Section 2.2(e) for more
than four (4) audits and inspections of Borrowers’ books and records per
calendar year and one (1) valuation or appraisal of the Collateral, (ii)
Borrower shall be obligated to pay such reasonable fees and expenses of Agent
described in this Section 2.2(e) with respect to any such audits, inspections,
valuations and appraisals conducted by Agent at any time when a Default or Event
of Default shall have occurred and remains outstanding, and (iii) nothing
contained in this proviso shall limit the ability of Agent to conduct any such
audits, inspections, valuations and appraisals from time to time at its own
expense.
 
 
40

--------------------------------------------------------------------------------

 
 
(f) Wire Fees.  Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, fees for incoming and
outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).
 
(g) Late Charges.  If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made (for the avoidance of doubt, any payment of any amount owing
hereunder by means of a Revolving Loan made pursuant to the provisions of the
third sentence of Section 2.1(b)(i) on the date such amount shall be due and
payable shall be deemed to have been timely made) and remain overdue for a
period of five (5) days, Borrowers, without notice or demand by Agent, promptly
shall pay to Agent, for its own account and not for the benefit of any other
Lenders, as additional compensation to Agent in administering the Obligations,
an amount equal to three percent (3.0%) of each delinquent payment.
 
(h) Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.
 
Section 2.3 Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount and/or Term Loan Commitment Amount.
 
Section 2.4 Reserved.
 
Section 2.5 Letters of Credit and Letter of Credit Fees.
 
(a) Letter of Credit.  On the terms and subject to the conditions set forth
herein, the Revolving Loan Commitment may be used by Borrowers, in addition to
the making of Revolving Loans hereunder, for the issuance, prior to that date
which is one year prior to the Termination Date, by (i) Agent, of letters of
credit, Guarantees or other agreements or arrangements (each, a “Support
Agreement”) to induce an LC Issuer to issue or increase the amount of, or extend
the expiry date of, one or more Letters of Credit and (ii) a Lender, identified
by Agent, as an LC Issuer, of one or more Lender Letters of Credit, so long as,
in each case:
 
 
41

--------------------------------------------------------------------------------

 
 
(i) Agent shall have received a Notice of LC Credit Event at least five (5)
Business Days before the relevant date of issuance, increase or extension; and
 
(ii) after giving effect to such issuance, increase or extension, (A) the
aggregate Letter of Credit Liabilities do not exceed $0, and (B) the Revolving
Loan Outstandings do not exceed the Revolving Loan Limit.
 
Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any Letter of Credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender.  Each Lender that is an LC Issuer
hereby agrees to give Agent prompt written notice of each issuance of a Lender
Letter of Credit by such Lender and each payment made by such Lender in respect
of Lender Letters of Credit issued by such Lender.
 
Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Loan Commitment will be available for
the issuance of a Letter of Credit until such times as Agent notifies Borrower
Representative that a Lender party to this Agreement is an LC Issuer.
 
(b) Letter of Credit Fee.  Borrowers shall pay to Agent, for the benefit of the
Revolving Lenders in accordance with their respective Pro Rata Shares, a letter
of credit fee with respect to the Letter of Credit Liabilities for each Letter
of Credit, computed for each day from the date of issuance of such Letter of
Credit to the date that is the last day a drawing is available under such Letter
of Credit, at a rate per annum equal to the Applicable Margin then applicable to
Loans bearing interest based upon the LIBOR Rate.  Such fee shall be payable in
arrears on the last day of each calendar month prior to the Termination Date and
on such date.  In addition, Borrowers agree to pay promptly to the LC Issuer any
fronting or other fees that it may charge in connection with any Letter of
Credit.
 
(c) Reimbursement Obligations of Borrowers.  If either (i) Agent shall make a
payment to an LC Issuer pursuant to a Support Agreement, or (ii) any Lender
shall notify Agent that it has made payment in respect of, a Lender Letter of
Credit, (A) the applicable Borrower shall reimburse Agent or such Lender, as
applicable, for the amount of such payment by the end of the day on which Agent
or such Lender shall make such payment and (B) Borrowers shall be deemed to have
immediately requested that Revolving Lenders make a Revolving Loan, in a
principal amount equal to the amount of such payment (but solely to the extent
such Borrower shall have failed to directly reimburse Agent or, with respect to
Lender Letters of Credit, the applicable LC Issuer, for the amount of such
payment).  Agent shall promptly notify Revolving Lenders of any such deemed
request and each Revolving Lender hereby agrees to make available to Agent not
later than noon (Eastern time) on the Business Day following such notification
from Agent such Revolving Lender’s Pro Rata Share of such Revolving Loan.  Each
Revolving Lender hereby absolutely and unconditionally agrees to fund such
Revolving Lender’s Pro Rata Share of the Loan described in the immediately
preceding sentence, unaffected by any circumstance whatsoever, including,
without limitation, (x) the occurrence and continuance of a Default or Event of
Default, (y) the fact that, whether before or after giving effect to the making
of any such Revolving Loan, the Revolving Loan Outstandings exceed or will
exceed the Revolving Loan Limit, and/or (z) the non-satisfaction of any
conditions set forth in Section 7.2.  Agent hereby agrees to apply the gross
proceeds of each Revolving Loan deemed made pursuant to this Section 2.5(c) in
satisfaction of Borrowers’ reimbursement obligations arising pursuant to this
Section 2.5(c).  Borrowers shall pay interest, on demand, on all amounts so paid
by Agent pursuant to any Support Agreement or to any applicable Lender in
honoring a draw request under any Lender Letter of Credit for each day from the
date of such payment until Borrowers reimburse Agent or the applicable Lender
therefore (whether pursuant to clause (A) or (B) of the first sentence of this
subsection (c)) at a rate per annum equal to the sum of two percent (2%) plus
the interest rate applicable to Revolving Loans for such day.
 
 
42

--------------------------------------------------------------------------------

 
 
(d) Reimbursement and Other Payments by Borrowers.  The obligations of each
Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to
Section 2.5(c) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including the following:
 
(i) any lack of validity or enforceability of, or any amendment or waiver of or
any consent to departure from, any Letter of Credit or any related document;
 
(ii) the existence of any claim, set-off, defense or other right which any
Borrower may have at any time against the beneficiary of any Letter of Credit,
the LC Issuer (including any claim for improper payment), Agent, any Lender or
any other Person, whether in connection with any Financing Document or any
unrelated transaction, provided, however, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
 
(iii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
 
(iv) any affiliation between the LC Issuer and Agent; or
 
(v) to the extent permitted under applicable law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.
 
(e) Deposit Obligations of Borrowers.  In the event any Letters of Credit are
outstanding at the time that Borrowers prepay in full or are required to repay
the Obligations or the Revolving Loan Commitment is terminated, Borrowers shall
(i) deposit with Agent for the benefit of all Revolving Lenders cash in an
amount equal to one hundred five percent (105%) of the aggregate outstanding
Letter of Credit Liabilities to be available to Agent, for its benefit and the
benefit of issuers of Letters of Credit, to reimburse payments of drafts drawn
under such Letters of Credit and pay any fees and expenses related thereto, and
(ii) prepay the fee payable under Section 2.5(b) with respect to such Letters of
Credit for the full remaining terms of such Letters of Credit assuming that the
full amount of such Letters of Credit as of the date of such repayment or
termination remain outstanding until the end of such remaining terms.  Upon
termination of any such Letter of Credit and so long as no Event of Default has
occurred and is continuing, the unearned portion of such prepaid fee
attributable to such Letter of Credit shall be refunded to Borrowers, together
with the deposit described in the preceding clause (i) attributable to such
Letter of Credit, but only to the extent not previously applied by Agent in the
manner described herein.
 
 
43

--------------------------------------------------------------------------------

 
 
(f) Participations in Support Agreements and Lender Letters of Credit.
 
(i) Concurrently with the issuance of each Supported Letter of Credit, Agent
shall be deemed to have sold and transferred to each Revolving Lender, and each
such Revolving Lender shall be deemed irrevocably and immediately to have
purchased and received from Agent, without recourse or warranty, an undivided
interest and participation in, to the extent of such Lender’s Pro Rata Share,
Agent’s Support Agreement liabilities and obligations in respect of such
Supported Letter of Credit and Borrowers’ Reimbursement Obligations with respect
thereto.  Concurrently with the issuance of each Lender Letter of Credit, the LC
Issuer in respect thereof shall be deemed to have sold and transferred to each
Revolving Lender, and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from such LC Issuer, without recourse
or warranty, an undivided interest and participation in, to the extent of such
Lender’s Pro Rata Share, such Lender Letter of Credit and Borrowers’
Reimbursement Obligations with respect thereto.  Any purchase obligation arising
pursuant to the immediately two preceding sentences shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever.
 
(ii) If either (A) Agent makes any payment or disbursement under any Support
Agreement and/or (B) an LC Issuer makes any payment or disbursement under any
Lender Letter of Credit, and (I) Borrowers have not reimbursed Agent or the
applicable LC Issuer, as applicable, in full for such payment or disbursement in
accordance with Section 2.5(c), or (II) any reimbursement under any Support
Agreement or Lender Letter of Credit received by Agent or any LC Issuer, as
applicable, from any Credit Party is or must be returned or rescinded upon or
during any bankruptcy or reorganization of any Credit Party or otherwise, each
Revolving Lender shall be irrevocably and unconditionally obligated to pay to
Agent or the applicable LC Issuer, as applicable, its Pro Rata Share of such
payment or disbursement (but no such payment shall diminish the Obligations of
Borrowers under Section 2.5(c)).  To the extent any such Revolving Lender shall
not have made such amount available to Agent or the applicable LC Issuer, as
applicable, before 12:00 Noon (Eastern time) on the Business Day on which such
Lender receives notice from Agent or the applicable LC Issuer, as applicable, of
such payment or disbursement, or return or rescission, as applicable, such
Lender agrees to pay interest on such amount to Agent or the applicable LC
Issuer, as applicable, forthwith on demand accruing daily at the Federal Funds
Rate, for the first three (3) days following such Lender’s receipt of such
notice, and thereafter at the Base Rate plus the Applicable Margin in respect of
Revolving Loans.  Any such Revolving Lender’s failure to make available to Agent
or the applicable LC Issuer, as applicable, its Pro Rata Share of any such
payment or disbursement, or return or rescission, as applicable, shall not
relieve any other Lender of its obligation hereunder to make available such
other Revolving Lender’s Pro Rata Share of such payment, but no Revolving Lender
shall be responsible for the failure of any other Lender to make available such
other Lender’s Pro Rata Share of any such payment or disbursement, or return or
rescission.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 2.6 General Provisions Regarding Payment; Loan Account.
 
(a) All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension
thereto).  Any payments received in the Payment Account before 12:00 Noon
(Eastern time) on any date shall be deemed received by Agent on such date, and
any payments received in the Payment Account at or after 12:00 Noon (Eastern
time) on any date shall be deemed received by Agent on the next succeeding
Business Day.  In the absence of receipt by Agent of a written designation by
Borrower Representative, at least two (2) Business Days prior to such
prepayment, that such prepayment is to be applied to a Term Loan, Borrowers and
each Lender hereby authorize and direct Agent, subject to the provisions of
Section 10.7 hereof, to apply such prepayment against then outstanding Revolving
Loans, and second, if no Revolving Loans are then outstanding, pro rata against
all outstanding Term Loans in accordance with the provisions of
Section 2.1(a)(iii); provided, however, that if Agent at any time determines
that payments received by Agent were in respect of a mandatory prepayment event,
Agent shall apply such payments in accordance with the provisions of
Section 2.1(a)(ii) and shall be fully authorized by Borrowers and each Lender to
make corresponding Loan Account reversals in respect thereof.
 
(b) Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 2.7 Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Maryland or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.
 
Section 2.8 Taxes; Capital Adequacy.
 
(a) All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, payroll, employment,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding taxes imposed on
or measured by Agent’s or any Lender’s net income by the jurisdictions under
which Agent or such Lender is organized or conducts business (other than solely
as the result of entering into any of the Financing Documents or taking any
action thereunder) (all non-excluded items being called “Taxes”).  If any
withholding or deduction from any payment to be made by any Borrower hereunder
is required in respect of any Taxes pursuant to any applicable Law, then
Borrowers will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required.  If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by Agent or such Lender hereunder, Agent or
such Lender may pay such Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Agent or such Lender first made written demand
therefor.
 
 
46

--------------------------------------------------------------------------------

 
 
(b) If any Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.
 
(c) Each Lender that (i) is organized under the laws of a jurisdiction other
than the United States, and (ii)(A) is a party hereto on the Restatement Closing
Date or (B) purports to become an assignee of an interest as a Lender under this
Agreement after the Restatement Closing Date (unless such Lender was already a
Lender hereunder immediately prior to such assignment) (each such Lender a
“Foreign Lender”) shall execute and deliver to each of Borrowers and Agent one
or more (as Borrowers or Agent may reasonably request) United States Internal
Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other
applicable forms, certificates or documents prescribed by the United States
Internal Revenue Service or reasonably requested by Agent certifying as to such
Lender’s entitlement to a complete exemption from withholding or deduction of
Taxes.  Borrowers shall not be required to pay additional amounts to any Lender
pursuant to this Section 2.8 with respect to United States withholding and
income Taxes to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Lender to comply with this
paragraph other than as a result of a change in law.
 
(d) If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Restatement Closing Date, or any
change after the Restatement Closing Date in the interpretation, administration
or application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Restatement
Closing Date, has or would have the effect of reducing the rate of return on
such Lender’s or such controlling Person’s capital as a consequence of such
Lender’s obligations hereunder or under any Support Agreement or Lender Letter
of Credit to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrowers shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.
 
 
47

--------------------------------------------------------------------------------

 
 
(e) If any Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion).  Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
Section 2.9 Appointment of Borrower Representative.  Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of issuing Notices of Borrowing, Notices of LC Credit Events
and Borrowing Base Certificates, and giving instructions with respect to the
disbursement of the proceeds of the Loans, requesting Letters of Credit, giving
and receiving all other notices and consents hereunder or under any of the other
Financing Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the
Financing Documents.  Borrower Representative hereby accepts such
appointment.  Notwithstanding anything to the contrary contained in this
Agreement, no Borrower other than Borrower Representative shall be entitled to
take any of the foregoing actions.  The proceeds of each Loan made hereunder
shall be advanced to or at the direction of Borrower Representative and if not
used by Borrower Representative in its business (for the purposes provided in
this Agreement) shall be deemed to be immediately advanced by Borrower
Representative to the appropriate other Borrower hereunder as an intercompany
loan (collectively, “Intercompany Loans”).  All Letters of Credit and Support
Agreements issued hereunder shall be issued at Borrower Representative’s request
therefor and shall be allocated to the appropriate Borrower’s Intercompany Loan
account by Borrower Representative.  All collections of each Borrower in respect
of Accounts and other proceeds of Collateral of such Borrower received by Agent
and applied to the Obligations shall also be deemed to be repayments of the
Intercompany Loans owing by such Borrower to Borrower Representative.  Borrowers
shall maintain accurate books and records with respect to all Intercompany Loans
and all repayments thereof.  Agent and each Lender may regard any notice or
other communication pursuant to any Financing Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or all
Borrowers hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers.  Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 2.10 Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.
 
(a) Borrowers are defined collectively to include all Persons named as one of
the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one of the Borrowers herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as the Borrowers or as to all such
Persons taken as a whole.
 
(b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
 
(c) Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of the Borrower Representative, change the terms relating
to the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by any
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all surety defenses being hereby waived by each Borrower.  Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.
 
 
49

--------------------------------------------------------------------------------

 
 
(d) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
 
(e) The Borrowers hereby agree, as between themselves, that to the extent that
Agent, on behalf of Lenders, shall have received from any Borrower any Recovery
Amount (as defined below), then the paying Borrower shall have a right of
contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance.  Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full.  As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to zero
through contributions and reimbursements made under the terms of this
Section 2.10(e) or otherwise.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 2.11 Collections and Lockbox Account.
 
(a) Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by the Borrower
Representative and reasonably acceptable to Agent (the “Lockbox Bank”), subject
to the provisions of this Agreement, and shall execute with the Lockbox Bank a
Deposit Account Control Agreement and such other agreements related to such
Lockbox as Agent may reasonably require.  Borrowers shall ensure that all
collections of Accounts (other than Accounts for which the Account Debtor is a
Governmental Account Debtor) are paid directly from Account Debtors (i) into the
Lockbox for deposit into the Lockbox Account and/or (ii) directly into the
Lockbox Account; provided, however, unless Agent shall otherwise direct by
written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrowers, which
Borrowers shall then administer and apply in the manner required below. All
funds deposited into a Lockbox Account shall be transferred into the Payment
Account by the close of each Business Day.
 
(b) Reserved.
 
(c) Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor.  Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable attorneys’ fees and expenses, arising from or relating to actions of
Agent or the Lockbox Bank pursuant to this Section or any lockbox agreement or
Deposit Account Control Agreement or similar agreement, except to the extent of
such losses arising solely from Agent’s gross negligence or willful misconduct.
 
(d) Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section to reduce the outstanding Revolving Loans in
such order of application as Agent shall elect.  Agent shall have no obligation
to apply any funds transferred into the Payment Account pursuant to this Section
to reduce the outstanding Term Loan, but Agent shall have the option to apply
such funds to any Term Loan to the extent of any payments (whether of principal,
interest or otherwise) due and payable in respect thereof.  If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but Agent shall transfer such
funds into an account designated by Borrower Representative for so long as no
Event of Default exists.
 
 
51

--------------------------------------------------------------------------------

 
 
(e) To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account.  No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers.  If, at any time on or after the sixtieth (60th) day after the
Restatement Closing Date, any funds received by any Borrower are commingled with
other funds of the Borrowers, or are required to be deposited to a Lockbox or
Lockbox Account and are not so deposited within two (2) Business Days, then
Borrowers shall pay to Agent, for its own account and not for the account of any
other Lenders, a compliance fee equal to $500 for each day that any such
conditions exist; provided that nothing herein shall limit the agreement of
Borrowers to endeavor to deposit funds into the Lockbox or Lockbox Account
promptly upon receipt on and after the Restatement Closing Date.
 
(f) Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required.  Accordingly, in addition to all other rights and remedies
of Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.
 
(g) Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other
Collateral.  Borrowers shall, and shall cause each Credit Party to, cooperate
with Agent in the identification and reconciliation on a daily basis of all
amounts received in or required to be deposited into the Lockbox Accounts.  If
more than five percent (5%) of the collections of Accounts received by Borrowers
during any given fifteen (15) day period is not identified or reconciled to the
reasonable satisfaction of Agent within ten (10) Business Days of receipt, Agent
shall not be obligated to make further advances under this Agreement until such
amount is identified or is reconciled to the reasonable satisfaction of Agent,
as the case may be.  In addition, if any such amount cannot be identified or
reconciled to the reasonable satisfaction of Agent, Agent may utilize its own
staff or, if it deems necessary, engage an outside auditor, in either case at
Borrowers’ expense (which in the case of Agent’s own staff shall be in
accordance with Agent’s then prevailing customary charges (plus expenses)), to
make such examination and report as may be necessary to identify and reconcile
such amount.
 
(h) If any Borrower breaches its obligation to direct payments of the proceeds
of the Collateral to the Lockbox Account, Agent, as the irrevocably made,
constituted and appointed true and lawful attorney for Borrowers, may, by the
signature or other act of any of Agent’s officers (without requiring any of them
to do so), direct any Account Debtor to pay proceeds of the Collateral to
Borrowers by directing payment to the Lockbox Account.
 
 
52

--------------------------------------------------------------------------------

 
 
Section 2.12 Termination; Restriction on Termination.
 
(a) Termination by Lenders.  In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.
 
(b) Termination by Borrowers.  Upon at least thirty (30) days’ prior written
notice to Agent and Lenders, Borrowers may, at its option, terminate this
Agreement; provided, however, that no such termination shall be effective until
Borrowers have (i) paid or collateralized to Agent’s satisfaction all of the
Obligations in immediately available funds, all Letters of Credit and Support
Agreements have expired, terminated or have been cash collateralized to Agent’s
satisfaction, (ii) complied with Section 2.2(d).  Any notice of termination
given by Borrowers shall be irrevocable unless all Lenders otherwise agree in
writing and no Lender shall have any obligation to make any Loans or issue or
procure any Letters of Credit or Support Agreements on or after the termination
date stated in such notice.  Borrowers may elect to terminate this Agreement in
its entirety only.  No section of this Agreement or type of Loan available
hereunder may be terminated singly, except that the Term Loan may be voluntarily
paid in full and the Term Loan Commitment terminated in accordance with the
terms of Section 2.1(a) without concurrently paying in full the Revolving Loans
and terminating the Revolving Loan Commitment.
 
(c) Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2(d) resulting from such termination.  Notwithstanding the
foregoing or the payment in full of the Obligations, Agent shall not be required
to terminate its Liens in the Collateral unless, with respect to any loss or
damage Agent may incur as a result of dishonored checks or other items of
payment received by Agent from Borrower or any Account Debtor and applied to the
Obligations, Agent shall, at its option, (i) have received a written agreement
reasonably satisfactory to Agent, executed by Borrowers and by any Person whose
loans or other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its Permitted Discretion, may deem necessary to protect Agent and
each Lender from any such loss or damage.
 
 
53

--------------------------------------------------------------------------------

 
 
ARTICLE 3 -  REPRESENTATIONS AND WARRANTIES
 
To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:
 
Section 3.1 Existence and Power.  Each Credit Party is an entity as specified on
Schedule 3.1, is duly organized, validly existing and in good standing under the
laws of the jurisdiction specified on Schedule 3.1 and no other jurisdiction,
has the same legal name as it appears in such Credit Party’s Organizational
Documents and an organizational identification number (if any), in each case as
specified on Schedule 3.1, and has all powers and all Permits necessary in the
operation of its business as presently conducted or as proposed to be conducted,
except where the failure to have such Permits could not reasonably be expected
to have a Material Adverse Effect.  Each Credit Party is qualified to do
business as a foreign entity in each jurisdiction in which it is required to be
so qualified, which jurisdictions as of the Restatement Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.1, no Credit Party (a) has had, over the five (5) year period
preceding the Restatement Closing Date, any name other than its current name, or
(b) was incorporated or organized under the laws of any jurisdiction other than
its current jurisdiction of incorporation or organization.
 
Section 3.2 Organization and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority (other than the filing of UCC-1 financing statements) and do not
violate, conflict with or cause a breach or a default under (a) any Law
applicable to any Credit Party or any of the Organizational Documents of any
Credit Party, or (b) any agreement or instrument binding upon it, except for
such violations, conflicts, breaches or defaults as could not, with respect to
this clause (b), reasonably be expected to have a Material Adverse Effect.
 
Section 3.3 Binding Effect.  Each of the Financing Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.
 
Section 3.4 Capitalization.  The authorized equity securities of each of the
Borrowers (other than Holdings) as of the Restatement Closing Date is as set
forth on Schedule 3.4.  All issued and outstanding equity securities of each of
the Borrowers (other than Holdings) are duly authorized and validly issued,
fully paid, nonassessable, free and clear of all Liens other than those in favor
of Agent for the benefit of Agent and Lenders, and such equity securities were
issued in compliance with all applicable Laws.  The identity of the holders of
the equity securities of each of the Borrowers (other than Holdings) and the
percentage of their fully-diluted ownership of the equity securities of each
such Borrowers as of the Restatement Closing Date is set forth on
Schedule 3.4.  No shares of the capital stock or other equity securities of any
Borrower (other than Holdings), other than those described above, are issued and
outstanding as of the Restatement Closing Date.  Except as set forth on
Schedule 3.4, as of the Restatement Closing Date there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Borrower
(other than Holdings) of any equity securities of any such entity.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 3.5 Financial Information.  The consolidated and consolidating balance
sheet of the Borrower and its Consolidated Subsidiaries as of December 31, 2012
and the related consolidated and consolidating statements of operations,
stockholders’ equity and cash flows for the fiscal year then ended, reported on
by Cherry Bekaert LLP, copies of which have been delivered to Agent, fairly
present, in conformity with GAAP, the consolidated and consolidating financial
position of Borrower and its Consolidated Subsidiaries as of such date and their
consolidated and consolidating results of operations, changes in stockholders’
equity (or comparable calculation) and cash flows for such period.  Since
December 31, 2012, there has been no event that could reasonably be expected to
have a Material Adverse Effect.
 
Section 3.6 Litigation.  Except as set forth on Schedule 3.6, as of the
Restatement Closing Date, and except as hereafter disclosed to Agent in writing,
there is no Litigation pending against, or to such Borrower’s knowledge
threatened against or affecting, any Credit Party.  There is no Litigation
pending in which an adverse decision could reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any of the Financing Documents or Subordinated Debt Documents (if any).
 
Section 3.7 Ownership of Property.  Each Borrower and each of its Subsidiaries
is the lawful owner of, has good and defensible title to and is in lawful
possession of, or has valid leasehold interests in, all properties and other
assets (real or personal, tangible, intangible or mixed) purported or reported
to be owned or leased (as the case may be) by such Person, except as may have
been disposed of in the Ordinary Course of Business or otherwise in compliance
with the terms hereof.
 
Section 3.8 No Default.  No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing.  No Credit Party is in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.
 
Section 3.9 Labor Matters.  As of the Restatement Closing Date, there are no
strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened against any Credit Party.  Hours worked and payments made to the
employees of the Credit Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters, except for
any such violation that could not reasonably be expected to have a Material
Adverse Effect.  All payments due from the Credit Parties, or for which any
claim may be made against any of them, on account of wages and employee and
retiree health and welfare insurance and other benefits have been paid or
accrued as a liability on their books, as the case may be.  The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it is a party or by which it is
bound.
 
 
55

--------------------------------------------------------------------------------

 
 
Section 3.10 Regulated Entities.  No Credit Party is an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.
 
Section 3.11 Margin Regulations.  None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.
 
Section 3.12 Compliance With Laws; Anti-Terrorism Laws.
 
(a) Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.
 
(b) None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.
 
Section 3.13 Taxes.  All federal, state and local tax returns, reports and
statements required to be filed by or on behalf of each Credit Party have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such returns, reports and statements are required to be filed and, except
to the extent subject to a Permitted Contest, all state and federal income
taxes, payroll and withholding taxes and other material Taxes (including real
property Taxes) and other charges shown to be due and payable in respect thereof
have been timely paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for nonpayment thereof.  Except to the
extent subject to a Permitted Contest, all material state and local sales and
use Taxes required to be paid by each Credit Party have been paid.  All federal
and state returns have been filed by each Credit Party for all periods for which
returns were due with respect to employee income tax withholding, social
security and unemployment taxes, and, except to the extent subject to a
Permitted Contest, the amounts shown thereon to be due and payable have been
paid in full or adequate provisions therefor have been made.
 
 
56

--------------------------------------------------------------------------------

 
 
Section 3.14 Compliance with ERISA.
 
(a) Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects.  As of the Closing Date, each ERISA Plan which is
intended to be qualified under Section 401(a) of the Code is so qualified, and
the United States Internal Revenue Service has issued a favorable determination
letter with respect to each such ERISA Plan which may be relied on
currently.  No Credit Party has incurred liability for any material excise tax
under any of Sections 4971 through 5000 of the Code.
 
(b) During the thirty-six (36) month period prior to the Restatement Closing
Date or the making of any Loan or the issuance of any Letter of Credit, (i) no
steps have been taken to terminate any Pension Plan, and (ii) no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under Section 302(f) of ERISA.  No condition exists or event or
transaction has occurred with respect to any Pension Plan which could result in
the incurrence by any Credit Party of any material liability, fine or
penalty.  Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) no Credit Party has incurred liability to the PBGC (other
than for current premiums) with respect to any employee Pension Plan; (ii) all
contributions (if any) have been made on a timely basis to any Multiemployer
Plan that are required to be made by any Credit Party or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; (iii)  no Credit Party nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and (iv) no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no Credit Party nor any member of the Controlled Group has
received any notice that any Multiemployer Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan
benefits  or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.
 
Section 3.15 Consummation of Financing Documents and Subordinated Debt
Documents; Brokers.  Except for fees payable to Agent and/or Lenders, no broker,
finder or other intermediary has brought about the obtaining, making or closing
of the transactions contemplated by the Financing Documents or the Subordinated
Debt Documents (if any), and no Credit Party has or will have any obligation to
any Person in respect of any finder’s or brokerage fees, commissions or other
like expenses in connection herewith or therewith.
 
Section 3.16 Reserved.
 
Section 3.17 Material Contracts.  Except for the Financing Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Financing
Documents, the “Material Contracts”), as of the Restatement Closing Date there
are no (a) employment agreements covering the management of any Credit Party,
(b) collective bargaining agreements or other similar labor agreements covering
any employees of any Credit Party, (c) agreements for managerial, consulting or
similar services to which any Credit Party is a party or by which it is bound,
(d) agreements regarding any Credit Party, its assets or operations or any
investment therein to which any of its equity holders is a party or by which it
is bound, (e) real estate leases, Intellectual Property licenses or other lease
or license agreements to which any Credit Party is a party, either as lessor or
lessee, or as licensor or licensee (other than licenses arising from the
purchase of “off the shelf” products), (f) customer, distribution, marketing or
supply agreements to which any Credit Party is a party, in each case with
respect to the preceding clauses (a) through (e) requiring payment of more than
$500,000 in any year, (g) partnership agreements to which any Credit Party is a
general partner or joint venture agreements to which any Credit Party is a
party, (h) third party billing arrangements to which any Credit Party is a
party, or (i) any other agreements or instruments to which any Credit Party is a
party, and the breach, nonperformance or cancellation of which, or the failure
of which to renew, could reasonably be expected to have a Material Adverse
Effect.  Schedule 3.17 sets forth, with respect to each real estate lease
agreement to which any Borrower is a party (as a lessee) as of the Restatement
Closing Date, the address of the subject property and the annual rental (or,
where applicable, a general description of the method of computing the annual
rental).  The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination in favor of any party to
any Material Contract (other than any Credit Party), except for such Material
Contracts the noncompliance with which would not reasonably be expected to have
a Material Adverse Effect.
 
 
57

--------------------------------------------------------------------------------

 
 
Section 3.18 Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18 as of the
Restatement Closing Date and except as hereafter disclosed to Agent in writing:
 
(a) no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened by any Governmental Authority or other Person with respect
to any (i) alleged violation by any Credit Party of any Environmental Law,
(ii) alleged failure by any Credit Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials; and
 
(b) no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to such
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.
 
For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.
 
Section 3.19 Intellectual Property.  Each Credit Party owns, is licensed to use
or otherwise has the right to use, all Intellectual Property that is material to
the condition (financial or other), business or operations of such Credit
Party.  All Intellectual Property existing as of the Restatement Closing Date
which is issued, registered or pending with any United States or foreign
Governmental Authority (including, without limitation, any and all applications
for the registration of any Intellectual Property with any such United States or
foreign Governmental Authority) and all licenses existing as of the Restatement
Closing Date under which any Borrower is the licensee of any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person are set forth on
Schedule 3.19.  Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefore) is owned or licensed
by such Credit Party, and in the case of any such licensed registered
Intellectual Property (or application therefore), lists the name and address of
the licensor and the name and date of the agreement pursuant to which such item
of Intellectual Property is licensed and whether or not such license is an
exclusive license and indicates whether there are any purported restrictions in
such license on the ability to such Credit Party to grant a security interest in
and/or to transfer any of its rights as a licensee under such license.  Except
as indicated on Schedule 3.19, the applicable Credit Party is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to each such registered Intellectual Property (or application therefore)
purported to be owned by such Credit Party, free and clear of any Liens and/or
licenses in favor of third parties or agreements or covenants not such sue third
parties for infringement.  All registered Intellectual Property of each Credit
Party is duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  Except as indicated on Schedule 3.19, on the Restatement Closing Date
and except as otherwise disclosed to Agent in writing after the Restatement
Closing Date, no Credit Party is party to, nor bound by, any material license or
other material agreement with respect to which any Credit Party is the licensee
that prohibits or otherwise restricts such Credit Party from granting a security
interest in such Borrower’s interest in such license or agreement or other
property; provided that each of the restrictions in the agreements or licenses
set forth on Schedule 3.19 are rendered ineffective pursuant to the UCC or any
other applicable Law (including debtor relief Laws and Sections 9-406, 9-407 and
9-408 of the UCC), except where the effectiveness of any such restriction
(individually or in the aggregate with other valid restrictions) could not
reasonably be expected to have a Material Adverse Effect.  To such Borrower’s
knowledge, each Credit Party conducts its business without infringement or claim
of infringement of any Intellectual Property rights of others and there is no
infringement or claim of infringement by others of any Intellectual Property
rights of any Credit Party, which infringement or claim of infringement could
reasonably be expected to have a Material Adverse Effect.
 
 
58

--------------------------------------------------------------------------------

 
 
Section 3.20 Solvency.  After giving effect to the Loan advance and the
liabilities and obligations of each Borrower under the Financing Documents, each
Borrower and each additional Credit Party is Solvent.
 
Section 3.21 Full Disclosure.  None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Agent or any Lender
in connection with the consummation of the transactions contemplated by the
Financing Documents, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made.  All financial projections delivered to Agent and the Lenders by
Borrowers (or their agents) have been prepared on the basis of the assumptions
stated therein.  Such projections represent each Borrower’s reasonable estimate
of such Borrower’s future financial performance and such assumptions are
believed by such Borrower to be fair and reasonable in light of current business
conditions; provided, however, that Borrowers can give no assurance that such
projections will be attained.
 
Section 3.22 Reserved.
 
Section 3.23 Subsidiaries.  Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities in any
Person except for Permitted Investments.
 
Section 3.24 Reserved.
 
Section 3.25 Compliance of Products.  
 
(a) The Borrowers:
 
(i) have obtained all Required Permits, or have contracted with third parties
holding Required Permits, necessary for compliance with all Laws and all such
Required Permits are in full force and effect, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect;
 
(ii) have not received any communication from any Governmental Authority
regarding, and there are no facts or circumstances that are likely to give rise
to (A) any material adverse change in any Required Permit, or any failure to
materially comply with any Laws or any term or requirement of any Required
Permit or (B) any revocation, withdrawal, suspension, cancellation, material
limitation, termination or material modification of any Required Permit, except
such facts and circumstances that could not individually or in the aggregate
reasonably be expected to result in a Material Adverse Effect;
 
 
59

--------------------------------------------------------------------------------

 
 
(iii) have not used the services of any Person debarred under the provisions of
the Generic Drug Enforcement Act of 1992, 21 U.S.C. Section 335a;
 
(iv) warrant and represent that none of their officers, directors, employees,
shareholders, agents, Affiliates or, to Borrower's knowledge after reasonable
and diligent inquiry and investigation, any consultant involved in any Product
application, has been convicted of any crime or engaged in any conduct for which
debarment is authorized by 21 U.S.C. Section 335a;
 
(v) warrant and represent that none of their officers, directors, employees,
shareholders, agents, Affiliates or, to Borrower's knowledge after reasonable
and diligent inquiry and investigation, any consultant has made an untrue
statement of material fact or fraudulent statement to the FDA or failed to
disclose a material fact required to be disclosed to the FDA, committed an act,
made a statement, or failed to make a statement that could reasonably be
expected to provide a basis for the FDA to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth
in 56 Fed. Regulation 46191 (September 10, 1991);
 
(vi) warrant and represent that all applications, notifications, submissions,
information, claims, reports and statistics and other data and conclusions
derived therefrom, utilized as the basis for or submitted in connection with any
and all requests for a Required Permit from the FDA or other Governmental
Authority relating to the Credit Parties, their business operations and
Products, when submitted to the FDA or other Governmental Authority were true,
complete and correct in all material respects as of the date of submission or
any necessary or required updates, changes, corrections or modifications to such
applications, submissions, information and data have been submitted to the FDA
or other Governmental Authority.  The Required Permits issued by the FDA and
other Governmental Authorities for the Credit Parties’ products are valid and
supported by proper research, design, testing, analysis and disclosure;
 
(vii) warrant and represent that all preclinical and clinical trials in respect
of the activities of the Credit Parties being conducted by or on behalf of the
Credit Parties that have been submitted to any Governmental Authority, including
the FDA and its counterparts worldwide, in connection with any Required Permit,
are being or have been conducted in compliance in all material respects with the
required experimental protocols, procedures and controls pursuant to applicable
Laws;
 
(viii) have not received any written notice that any Governmental Authority,
including without limitation the FDA, the DEA, the Office of the Inspector
General of HHS or the United States Department of Justice has commenced or
threatened to initiate any action against a Credit Party, any action to enjoin a
Credit Party, its officers, directors, employees, shareholders or its agents and
Affiliates, from conducting its business at any facility owned or used by it or
for any material civil penalty, injunction, seizure or criminal action that
could reasonably be expected to have a Material Adverse Effect;
 
 
60

--------------------------------------------------------------------------------

 
 
(ix) except as set forth on Schedule 3.25 as of the Restatement Closing Date or
except as hereinafter disclosed to Agent in writing, with reasonable
detail,  have not received from  the FDA or the DEA, at any time since January
1, 2008, a Warning Letter, Form FDA-483, “Untitled Letter,” other correspondence
or notice setting forth allegedly objectionable observations or alleged
violations of laws and regulations enforced by the FDA or the DEA, or any
comparable correspondence from any state or local authority responsible for
regulating drug products and establishments, or any comparable correspondence
from any foreign counterpart of the FDA or DEA, or any comparable correspondence
from any foreign counterpart of any state or local authority with regard to any
Product or the manufacture, processing, packing, or holding thereof; and
 
(x) except as set forth on Schedule 3.25 as of the Restatement Closing Date or
except as hereinafter disclosed to Agent in writing, with reasonable detail, (A)
have not engaged in any Recalls, field notifications, Market Withdrawals,
warnings, "dear doctor" letters, investigator notices, safety alerts, “serious
adverse event” reports or other notice of action relating to an alleged lack of
safety or regulatory compliance of the Products issued by the Credit Parties,
any clinical investigator, and/or other third party (“Safety Notices”), (B) have
no knowledge of any material product complaints with respect to the Products
which, if true, could reasonably be expected to have a Material Adverse Effect,
and (C) have no knowledge of any facts that would be reasonably likely to result
in (1) a material Safety Notice with respect to the Products, (2) a material
change in the labeling of any of the Products, or (3) a termination or
suspension of developing and testing of any of the Products.
 
(b) With respect to Products:
 
(i) All Products are listed on Schedule 1.1 and Borrower has delivered to Agent
on or prior to the Restatement Closing Date copies of all Required Permits
relating to such Products issued or outstanding as of the Restatement Closing
Date; provided, however, that, if after the Restatement Closing Date, the Credit
Parties wish to manufacture, sell, develop, test or market any new Product,
Borrower shall give prior written notice to Agent of such intention (which shall
include a brief description of such Product, plus copies of all Required Permits
relating to such new Product and/or the Credit Parties’ manufacture, sale,
development, testing or marketing thereof issued or outstanding as of the date
of such notice) along with a copy of an amended and restated Schedule 1.1; and
further, provided, that, if the Credit Parties shall at any time obtain any new
or additional Required Permits from the FDA, DEA, or parallel state or local
authorities, or foreign counterparts of the FDA, DEA, or parallel state or local
authorities, with respect to any Product which has previously been disclosed to
Agent, Borrower shall promptly give written notice to Agent of such new or
additional Required Permits, along with a copy thereof);
 
(ii) Each Product is not adulterated or misbranded within the meaning of the
FDCA, except where a failure of a Product so to comply could not reasonably be
expected to have a Material Adverse Effect;
 
(iii) Each Product is not an article prohibited from introduction into
interstate commerce under the provisions of Sections 404, 505 or 512 of the
FDCA, except where such introduction of a prohibited Product could not
reasonably be expected to have a Material Adverse Effect;
 
 
61

--------------------------------------------------------------------------------

 
 
(iv) Each Product that is sold pursuant to the Credit Parties' belief that it is
not a “new drug”, as that term is defined in 21 U.S.C. Section 321(p), is
generally recognized by qualified experts as safe and effective for its intended
uses as those terms have been interpreted by FDA and the United States Supreme
Court, and has been used for a material extent and for a material time for such
uses, except where a failure of a Product to meet such conditions could not
reasonably be expected to have a Material Adverse Effect;
 
(v) Each Product for which a Drug Efficacy Study Implementation (“DESI”) notice
has been published in the Federal Register and each Product that is identical
to, related to, or similar to such a drug conforms with the requirements set
forth in such DESI notice, except where a failure to conform could not
reasonably be expected to have a Material Adverse Effect;
 
(vi) Each Product has been and shall be manufactured, imported, possessed,
owned, warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed in accordance with all applicable Permits and Laws, except where a
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(vii) Each Product has been and shall be manufactured in accordance with Good
Manufacturing Practices, except where a failure to do so could not reasonably be
expected to have a Material Adverse Effect;
 
(viii) Without limiting the generality of Section 3.25(a)(i) and (ii) above,
with respect to any Product being tested or manufactured by the Credit Parties,
except as disclosed to Agent in writing, with reasonable detail, the Credit
Parties have received, and such Product shall be the subject of, all Required
Permits needed in connection with the testing or manufacture of such Product as
such testing is currently being conducted by or on behalf of the Credit Parties,
and, to the Credit Parties' knowledge, the Credit Parties have not received any
notice from any applicable Government Authority, specifically including the FDA,
that such Government Authority is conducting an investigation or review of (A)
the Credit Parties' manufacturing facilities and processes for such Product
which have disclosed any material deficiencies or violations of Laws or the
Required Permits related to the manufacture of such Product, or (B) any such
Required Permit or that any such Required Permit has been revoked or withdrawn,
nor has any such Governmental Authority issued any order or recommendation
stating that the development, testing or manufacturing of such Product by the
Credit Parties should cease;
 
(ix) Without limiting the generality of Section 3.25(a)(i) and (ii) above, with
respect to any Product marketed or sold by the Credit Parties, except as
disclosed to Agent in writing, with reasonable detail, the Credit Parties shall
have received, and such Product shall be the subject of, all Required Permits
needed in connection with the marketing and sales of such Product as currently
being marketed or sold by the Credit Parties, and, to the Credit Parties'
knowledge, the Credit Parties have not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace; and
 
 
62

--------------------------------------------------------------------------------

 
 
(x) The Credit Parties have not (since the Restatement Closing Date) experienced
any significant failures in the manufacturing of any Product such that the
amount of such Product successfully manufactured by the Credit Parties in
accordance with all specifications thereof and the Required Payments related
thereto in any month shall decrease significantly with respect to the quantities
of such Product produced in the prior month, except as which could not
reasonably be expected to result in a Material Adverse Effect.
 
ARTICLE 4 -  AFFIRMATIVE COVENANTS
 
Each Borrower agrees that, so long as any Credit Exposure exists:
 
Section 4.1 Financial Statements and Other Reports.  Borrower Representative
will deliver to Agent:  (a) as soon as available, but no later than forty-five
(45) days after the last day of each month, a company prepared consolidated
balance sheet, cash flow and income statement covering Borrowers’ and its
Consolidated Subsidiaries’ consolidated operations during the period, prepared
under GAAP, consistently applied, certified by a Responsible Officer and in a
form acceptable to Agent; (b) together with the financial reporting package
described in (a) above, evidence of payment and satisfaction of all payroll,
withholding and similar taxes due and owing by all Borrowers with respect to the
payroll period(s) occurring during such month; (c) as soon as available, but no
later than ninety (90) days after the last day of Borrower’s fiscal year (or the
required SEC filing date for Holdings’ Form 10-K, if later), audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Agent in its
reasonable discretion (it being understood that Cherry & Bekaert LLP is
acceptable to Agent as of the Restatement Closing Date); (d) within five (5)
days of delivery or filing thereof, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and copies of all reports and other filings made by Borrower
with any stock exchange on which any securities of any Borrower are traded
and/or the SEC (provided that, the if such statements, reports and notices are
available on SEC’s website, Borrower shall not have to separately deliver such
items to Agent); (e) a prompt report of any legal actions pending or threatened
against any Borrower or any of its Subsidiaries that could reasonably be
expected to result in damages or costs to any Borrower or any of its
Subsidiaries of $250,000 or more; (f) prompt written notice of an event that
materially and adversely affects the value of any Intellectual Property; and
(g) budgets, sales projections, operating plans and other financial information
and information, reports or statements regarding the Borrowers, their business
and the Collateral as Agent may from time to time reasonably request.  Borrower
Representative will, within forty-five (45) days after the last day of each
month, deliver to Agent with the monthly financial statements, a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement.  Promptly upon their becoming available, Borrower Representative
shall deliver to Agent copies of all Material Contracts.  Borrower
Representative will, within ten (10) days after the last day of each month,
deliver to Agent a duly completed Borrowing Base Certificate signed by a
Responsible Officer, with aged listings of accounts receivable and accounts
payable (by invoice date).  Borrower Representative shall, every ninety (90)
days on a schedule to be designated by Agent, and at such other times as Agent
shall request, deliver to Agent a schedule of Eligible Accounts denoting, for
the thirty (30) largest Account Debtors during such quarter, such Account
Debtor’s credit rating(s), if any, as rated by A.M. Best Company, Standard &
Poor’s Corporation, Moody’s Investors Service, Inc., FITCH, Inc. or other
applicable rating agent.
 
 
63

--------------------------------------------------------------------------------

 
 
Section 4.2 Payment and Performance of Obligations.  Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due, all of their respective obligations and liabilities, except for
such obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which could not reasonably
be expected to have a Material Adverse Effect or result in a Lien (other than a
Permitted Lien) against any Collateral, (b) without limiting anything contained
in the foregoing clause (a), pay all amounts due and owing in respect of Taxes
(including without limitation, payroll and withholdings tax liabilities) on a
timely basis as and when due, and in any case prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof, except for such Taxes (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which could not reasonably
be expected to have a Material Adverse Effect or result in a Lien (other than a
Permitted Lien) against any Collateral, (c) will maintain, and cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of all of their respective obligations and liabilities, and (d) will not
breach or permit any Subsidiary to breach, or permit to exist any default under,
the terms of any lease, commitment, contract, instrument or obligation to which
it is a party, or by which its properties or assets are bound, except for such
breaches or defaults which could not reasonably be expected to have a Material
Adverse Effect.
 
Section 4.3 Maintenance of Existence.  Each Borrower will preserve, renew and
keep in full force and effect and in good standing, and will cause each
Subsidiary to preserve, renew and keep in full force and effect and in good
standing, their respective existence and their respective rights, privileges and
franchises necessary in the normal conduct of business.
 
Section 4.4 Maintenance of Property; Insurance.
 
(a) Each Borrower will keep, and will cause each Subsidiary to keep, all
property necessary or used in its business in good working order and condition,
ordinary wear and tear excepted.
 
(b) Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, timely pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any,
following which Agent shall return the security, if any, deposited with Agent
pursuant to the definition of Permitted Contest.
 
(c) Each Borrower will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of flood, windstorm and
quake), covering the repair and replacement cost of all such property and
coverage, business interruption and rent loss coverages with extended period of
indemnity (for the period reasonably required by Agent from time to time) and
indemnity for extra expense, in each case without application of coinsurance and
with agreed amount endorsements, (ii) general and professional liability
insurance (including products/completed operations liability coverage), and
(iii) such other insurance coverage in such amounts and with respect to such
risks as Agent may reasonably request from time to time, it being understood
that the coverage describe on the insurance certificates attached hereto as
Schedule 4.4 is acceptable to the Agent and satisfies the requirements of this
Section 4.4(c); provided, however, that, in no event shall such insurance be in
amounts or with coverage less than, or with carriers with qualifications
inferior to, any of the insurance or carriers in existence as of the Restatement
Closing Date (or required to be in existence after the Restatement Closing Date
under a Financing Document).  All such insurance shall be provided by insurers
having an A.M. Best policyholders rating reasonably acceptable to Agent.
 
 
64

--------------------------------------------------------------------------------

 
 
(d) On or prior to the Restatement Closing Date, and at all times thereafter,
each Borrower will cause Agent to be named as an additional insured, assignee
and lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Agent.  Borrowers shall deliver to Agent and the Lenders (i) on
the Restatement Closing Date, a certificate from Borrowers’ insurance broker
dated such date showing the amount of coverage as of such date, and that such
policies will include effective waivers (whether under the terms of any such
policy or otherwise) by the insurer of all claims for insurance premiums against
all loss payees and additional insureds and all rights of subrogation against
all loss payees and additional insureds, and that if all or any part of such
policy is canceled, terminated or expires, the insurer will forthwith give
notice thereof to each additional insured, assignee and loss payee and that no
cancellation, reduction in amount or material change in coverage thereof shall
be effective until at least thirty (30) days after receipt by each additional
insured, assignee and loss payee of written notice thereof, (ii) once every
twelve (12) months, and upon the request of any Lender through Agent from time
to time, full information as to the insurance carried, (iii) within five (5)
days of receipt of notice from any insurer, a copy of any notice of
cancellation, nonrenewal or material change in coverage from that existing on
the date of this Agreement, (iv) forthwith, notice of any cancellation or
nonrenewal of coverage by any Borrower, and (v) prior to expiration of any
policy of insurance, evidence of renewal of such insurance upon the terms and
conditions herein required.
 
(e) In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral.  This
insurance may, but need not, protect such Borrower’s interests.  The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral.  Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement.  If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.
 
Section 4.5 Compliance with Laws.  Each Borrower will comply, and cause each
Subsidiary to comply, with the requirements of all applicable Laws, except to
the extent that failure to so comply could not reasonably be expected to
(a) have a Material Adverse Effect, or (b) result in (i) any Lien (other than a
Permitted Lien) upon a material portion of the assets of any such Person in
favor of any Governmental Authority or (ii) any Lien upon any Collateral which
is part of the Borrowing Base.
 
Section 4.6 Inspection of Property, Books and Records.  Each Borrower will keep,
and will cause each Subsidiary to keep, proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary to permit, at reasonable times and
at the sole cost of the applicable Borrower or any applicable Subsidiary (but
subject to the limitations on reimbursement set forth in Section 2.2(e)),
representatives of Agent and of any Lender (at such Lender’s expense unless
concurrent with Agent’s visit) to visit and inspect any of their respective
properties, to examine and make abstracts or copies from any of their respective
books and records, to conduct a collateral audit and analysis of their
respective operations and the Collateral, to verify the amount and age of the
Accounts, the identity and credit of the respective Account Debtors, to review
the billing practices of Borrowers and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants as often as may reasonably be desired.  In the absence of an
Event of Default, Agent or any Lender exercising any rights pursuant to this
Section 4.6 shall give the applicable Borrower or any applicable Subsidiary
commercially reasonable prior notice of such exercise.  No notice shall be
required during the existence and continuance of any Default or any time during
which Agent reasonably believes a Default exists.
 
 
65

--------------------------------------------------------------------------------

 
 
Section 4.7 Use of Proceeds.  Borrowers shall use the proceeds of the Term Loan
solely for payment of amounts due in respect of the refinancing on the
Restatement Closing Date of Debt.  Borrowers shall use the proceeds of Revolving
Loans solely for (a) transaction fees incurred in connection with the Financing
Documents and the refinancing on the Restatement Closing Date of Debt (including
the prepayment of part of the Original Term Loan), and (b) for working capital
needs of Borrowers and their Subsidiaries.  No portion of the proceeds of the
Loans will be used for family, personal, agricultural or household use.
 
Section 4.8 Estoppel Certificates.  After written request by Agent, Borrowers,
within fifteen (15) days and at their expense, will furnish Agent with a
statement, duly acknowledged and certified, setting forth (a) the amount of the
original principal amount of the Notes, and the unpaid principal amount of the
Notes, (b) the rate of interest of the Notes, (c) the date payments of interest
and/or principal were last paid, (d) any offsets or defenses to the payment of
the Obligations, and if any are alleged, the nature thereof, (e) that the Notes
and this Agreement have not been modified or if modified, giving particulars of
such modification, and (f) that there has occurred and is then continuing no
Default or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default.  After written
request by Agent, Borrowers, within fifteen (15) days and at their expense, will
furnish Agent with a certificate, signed by a Responsible Officer of Borrowers,
updating all of the representations and warranties contained in this Agreement
and the other Financing Documents and certifying that all of the representations
and warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such certificate, are true, accurate and complete as of the
date of such certificate.  All such certificates delivered in accordance with
this Section 4.8 shall be prepared by Agent subject to the approval of the
Borrowers (such approval not to be unreasonably withheld or delayed).
 
Section 4.9 Notices of Litigation and Defaults.  Borrowers will give prompt
written notice to Agent (a) of any litigation or governmental proceedings
pending or threatened (in writing) against Borrowers or other Credit Party which
would reasonably be expected to have a Material Adverse Effect with respect to
Borrowers or any other Credit Party or which in any manner calls into question
the validity or enforceability of any Financing Document, (b) upon any Borrower
becoming aware of the existence of any Default or Event of Default, (c) if any
Credit Party is in breach or default under or with respect to any Material
Contract, or if any Credit Party is in breach or default under or with respect
to any other contract, agreement, lease or other instrument to which it is a
party or by which its property is bound or affected, which breach or default
could reasonably be expected to have a Material Adverse Effect, (d) of any
strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened against any Credit Party, (e) if there is any infringement or claim
of infringement by any other Person with respect to any Intellectual Property
rights of any Credit Party that could reasonably be expected to have a Material
Adverse Effect, or if there is any claim by any other Person that any Credit
Party in the conduct of its business is infringing on the Intellectual Property
Rights of others, and (f) of all returns, recoveries, disputes and claims that
involve more than $250,000.  Borrowers represent and warrant that Schedule 4.9
sets forth a complete list of all matters existing as of the Restatement Closing
Date for which notice could be required under this Section and all litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party as of the Restatement Closing Date.
 
 
66

--------------------------------------------------------------------------------

 
 
Section 4.10 Hazardous Materials; Remediation.
 
(a) If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
Remediation of such real property or other assets as is necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets.  Without limiting the generality of the foregoing, each Borrower shall,
and shall cause each other Credit Party to, comply with each Environmental Law
requiring the performance at any real property by any Borrower or any other
Credit Party of activities in response to the release or threatened release of a
Hazardous Material.
 
(b) Borrowers will provide Agent within thirty (30) days after written  demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.
 
Section 4.11 Further Assurances.
 
(a) Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Agent for itself and for the benefit of the Lenders
on the Collateral (including Collateral acquired after the date hereof), and
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers to be jointly and severally obligated with the other Borrowers under
all covenants and obligations under this Agreement, including the obligation to
repay the Obligations.  Without limiting the generality of the foregoing,
(x) Borrowers shall, at the time of the delivery of any Compliance Certificate
disclosing the acquisition by an Credit Party of any registered Intellectual
Property or application for the registration of Intellectual Property, deliver
to Agent a duly completed and executed supplement to the applicable Credit
Party’s Patent Security Agreement or Trademark Security Agreement in the form of
the respective Exhibit thereto, and (y) at the request of Agent, following the
disclosure by Borrowers on any Compliance Certificate of the acquisition by any
Credit Party of any rights under a license as a licensee with respect to any
registered Intellectual Property or application for the registration of any
Intellectual Property owned by another Person, Borrowers shall execute any
documents requested by Agent to establish, create, preserve, protect and perfect
a first priority lien in favor of Agent, to the extent legally possible, in such
Borrower’s rights under such license and shall use their commercially reasonable
best efforts to obtain the written consent of the licensor which such license to
the granting in favor of Agent of a Lien on such Borrower’s rights as licensee
under such license.
 
 
67

--------------------------------------------------------------------------------

 
 
(b) Upon receipt of an affidavit of an officer of Agent or a Lender as to the
loss, theft, destruction or mutilation of any Note or any other Financing
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other applicable Financing
Document, Borrowers will issue, in lieu thereof, a replacement Note or other
applicable Financing Document, dated the date of such lost, stolen, destroyed or
mutilated Note or other Financing Document in the same principal amount thereof
and otherwise of like tenor.
 
(c) Upon the formation or acquisition of a new Subsidiary, Borrowers shall (i)
pledge, have pledged or cause or have caused to be pledged to the Agent pursuant
to a pledge agreement in form and substance satisfactory to the Agent, all of
the outstanding shares of equity interests or other equity interests of such new
Subsidiary owned directly or indirectly by any Borrower, along with undated
stock or equivalent powers for such certificates, executed in blank; (ii) except
in the case of (x) any 956 Subsidiary or (y) any other Subsidiary with respect
to which Agent shall agree otherwise in writing, cause the new Subsidiary to
take such other actions (including entering into or joining any Security
Documents) as are necessary or advisable in the reasonable opinion of the Agent
in order to grant the Agent, acting on behalf of the Lenders, a first priority
Lien on all real and personal property of such Subsidiary in existence as of
such date and in all after acquired property, which first priority Liens are
required to be granted pursuant to this Agreement; (iii) except in the case of
(x) any 956 Subsidiary or (y) any other Subsidiary with respect to which Agent
shall agree otherwise in writing, cause such new Subsidiary to either (at the
election of Agent) become a Borrower hereunder with joint and several liability
for all obligations of Borrowers hereunder and under the other Financing
Documents pursuant to a joinder agreement or other similar agreement in form and
substance satisfactory to Agent or to become a Guarantor of the obligations of
Borrowers hereunder and under the other Financing Documents pursuant to a
guaranty and suretyship agreement in form and substance satisfactory to Agent;
and (iv) except in the case of (x) any 956 Subsidiary or (y) any other
Subsidiary with respect to which Agent shall agree otherwise in writing, cause
the new Subsidiary to deliver certified copies of such Subsidiary’s certificate
or articles of incorporation, together with good standing certificates, by-laws
(or other operating agreement or governing documents), resolutions of the Board
of Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be reasonably requested by the Agent, in each case, in form and
substance reasonably satisfactory to the Agent.
 
(d) Upon the reasonable request of Agent, Borrowers shall obtain a landlord’s
agreement or mortgagee agreement, as applicable, from the lessor of each leased
property or mortgagee of owned property with respect to any business location
where any portion of the Collateral included in or proposed to be included in
the Borrowing Base, or the records relating to such Collateral and/or software
and equipment relating to such records or Collateral, is stored or located,
which agreement or letter shall be reasonably satisfactory in form and substance
to Agent.  Borrowers shall timely and fully pay and perform its material
obligations under all leases and other agreements with respect to each leased
location where any Collateral, or any records related thereto, is or may be
located.
 
 
68

--------------------------------------------------------------------------------

 
 
Section 4.12 Covenants Regarding Products and Required Permits.
 
(a) Without limiting the generality of Section 4.5, in connection with the
development, testing, manufacture, marketing or sale of each and any Product by
any Credit Party, such Credit Party shall comply in all material respects with
all Required Permits at all times issued by any Government Authority,
specifically including the FDA, with respect to such development, testing,
manufacture, marketing or sales of such Product by such Credit Party.
 
(b) Without limiting the generality of Section 4.12(a) above, Borrower shall
immediately and in any case within three (3) Business Days give written notice
to Agent upon Borrower's becoming aware that any of the representations and
warranties set forth in Section 3.25 with respect to any Product have become
incorrect in any material respect (provided that, for the avoidance of doubt,
the giving of such notice shall not cure or result in the automatic waiver of
any Default or Event of Default that may have resulted from such breach of such
representation or warranty).
 
Section 4.13 Power of Attorney.  Each of the officers of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrowers (without requiring any of them to act as such) with full power of
substitution to do the following:  (a) endorse the name of Borrowers upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to Borrowers and constitute collections on Borrowers’
Accounts; (b) after the occurrence and during the continuance of an Event of
Default and so long as Agent has provided not less than three (3) Business Days’
prior written notice to Borrowers to perform the same and Borrowers have failed
to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default, take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less than three
(3) Business Days’ prior written notice to Borrowers to perform the same and
Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Agent may deem necessary or desirable in its
Permitted Discretion to enforce any Account or other Collateral or perfect
Agent’s security interest or Lien in any Collateral; and (e) after the
occurrence and during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrowers that Agent may deem necessary or
desirable to enforce its rights with regard to any Account or other
Collateral.  This power of attorney shall be irrevocable and coupled with an
interest.
 
Section 4.14 Borrowing Base Collateral Administration.
 
(a) All data and other information relating to Accounts or other intangible
Collateral shall at all times be kept by Borrowers, at their respective
principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.
 
 
69

--------------------------------------------------------------------------------

 
 
(b) Borrowers shall provide prompt written notice to each Person who either is
currently an Account Debtor or becomes an Account Debtor at any time following
the date of this Agreement that directs each Account Debtor to make payments
into the Lockbox, and hereby authorizes Agent, upon Borrowers’ failure to send
such notices within ten (10) days after the date of this Agreement (or ten (10)
days after the Person becomes an Account Debtor), to send any and all similar
notices to such Person.  Agent reserves the right to notify Account Debtors that
Agent has been granted a Lien upon all Accounts.
 
(c) Borrowers will conduct a physical count of the Inventory at least twice per
year and at such other times as Agent requests, and Borrowers shall provide to
Agent a written accounting of such physical count in form and substance
satisfactory to Agent.  Each Borrower will use commercially reasonable efforts
to at all times keep its Inventory in good and marketable condition.  In
addition to the foregoing (but subject to the limitations on reimbursement set
forth in Section 2.2(e)), from time to time, Agent may require Borrowers to
obtain and deliver to Agent appraisal reports in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
values of all or any portion of Inventory owned by each Borrower or any
Subsidiaries.
 
ARTICLE 5 -  NEGATIVE COVENANTS
 
Each Borrower agrees that, so long as any Credit Exposure exists:
 
Section 5.1 Debt; Contingent Obligations.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.
 
Section 5.2 Liens.  No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.
 
Section 5.3 Restricted Distributions.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution, except for Permitted Distributions.
 
Section 5.4 Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents and any agreements for purchase money debt
permitted under clause (c) of the definition of Permitted Debt) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or (b) create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind
(except as provided by the Financing Documents) on the ability of any Subsidiary
to:  (i) pay or make Restricted Distributions to any Borrower or any Subsidiary;
(ii) pay any Debt owed to any Borrower or any Subsidiary; (iii) make loans or
advances to any Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to any Borrower or any Subsidiary.
 
 
70

--------------------------------------------------------------------------------

 
 
Section 5.5 Payments and Modifications of Subordinated Debt.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt, except for
payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) declare, pay, make or set aside
any amount for payment in respect of any Subordinated Debt hereinafter incurred
that, by its terms, or by separate agreement, is subordinated to the
Obligations, except for payments made in full compliance with and expressly
permitted under the subordination provisions applicable thereto, or (d) amend or
otherwise modify the terms of any such Subordinated Debt if the effect of such
amendment or modification is to (i) increase the interest rate or fees on, or
change the manner or timing of payment of, such Subordinated Debt,
(ii) accelerate or shorten the dates upon which payments of principal or
interest are due on, or the principal amount of, such Subordinated Debt,
(iii) change in a manner adverse to any Credit Party or Agent any event of
default or add or make more restrictive any covenant with respect to such
Subordinated Debt, (iv) change the prepayment provisions of such Subordinated
Debt or any of the defined terms related thereto, (v) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof), or
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Subordinated Debt in a manner adverse to Borrower, any
Subsidiaries, Agents or Lenders.  Borrower shall, prior to entering into any
such amendment or modification, deliver to Agent reasonably in advance of the
execution thereof, any final or execution form copy thereof.
 
Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person, other than
mergers consummated to effect the consummation of a Permitted Acquisition or
(b) consummate any Asset Dispositions other than Permitted Asset
Dispositions.  No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any Guarantor.
 
Section 5.7 Purchase of Assets, Investments.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than (i) in the Ordinary Course of
Business, (ii) as permitted under clause (h) of the definition of Permitted
Investments, (iii) assets purchased with casualty proceeds or proceeds from
Asset Dispositions reinvested pursuant to Section 2.1(i)(a)(ii)(B), or (iv) a
Permitted Acquisition; (b) engage or enter into any agreement to engage in any
joint venture or partnership with any other Person; or (c) acquire or own or
enter into any agreement to acquire or own any Investment in any Person other
than (i) Permitted Investments and (ii) Permitted Acquisitions.
 
 
71

--------------------------------------------------------------------------------

 
 
Section 5.8 Transactions with Affiliates.  Except (a) as otherwise disclosed on
Schedule 5.8, (b) for Restricted Distributions permitted to be made pursuant to
Section 5.3, and  (c) for transactions that are disclosed to Agent in advance of
being entered into and which contain terms that are no less favorable to the
applicable Borrower or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of any Credit Party, no
Borrower will, or will permit any Subsidiary to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Borrower.
 
Section 5.9 Modification of Organizational Documents.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications.
 
Section 5.10 Modification of Certain Agreements.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Material Contract, which amendment or modification in any case:  (a) is contrary
to the terms of this Agreement or any other Financing Document; (b) could
reasonably be expected to be materially adverse to the rights, interests or
privileges of the Agent or the Lenders or their ability to enforce the same;
(c) results in the imposition or expansion in any material respect of any
obligation of or restriction or burden on any Borrower or any Subsidiary; or
(d) reduces in any material respect any rights or benefits of any Borrower or
any Subsidiaries (it being understood and agreed that any such determination
shall be in the reasonable discretion of the Agent).  Each Borrower shall, prior
to entering into any such amendment or modification of any of the foregoing
documents, deliver to Agent reasonably in advance of the execution thereof, any
final or execution form copy of such amendments or modifications to such
documents, and such Borrower agrees not to take, nor permit any of its
Subsidiaries to take, any such action with respect to any such documents without
obtaining such approval from Agent.
 
Section 5.11 Conduct of Business.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Restatement Closing Date and described on
Schedule 5.11 and businesses reasonably related thereto.  No Borrower will, or
will permit any Subsidiary to, other than in the Ordinary Course of Business,
change its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).
 
Section 5.12 Lease Payments.  No Borrower will, or will permit any Subsidiary
to, directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business; provided that, in no event shall the aggregate annual lease payments
for all such leases (other than capital leases) exceed $1,200,000 for any
calendar year.
 
Section 5.13 Limitation on Sale and Leaseback Transactions.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.
 
 
72

--------------------------------------------------------------------------------

 
 
Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  No Borrower will, or will permit any Subsidiary to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account.  Borrowers
represent and warrant that Schedule 5.14 lists all of the Deposit Accounts and
Securities Accounts of each Borrower as of the Restatement Closing Date.  The
provisions of this Section requiring Deposit Account Control Agreements shall
not apply to Deposit Accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrowers’
employees and identified to Agent by Borrowers as such; provided, however, that
at all times that any Obligations remain outstanding, Borrower shall maintain
one or more separate Deposit Accounts to hold any and all amounts to be used for
payroll, payroll taxes and other employee wage and benefit payments, and shall
not commingle any monies allocated for such purposes with funds in any other
Deposit Account.
 
Section 5.15 Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
 
Section 5.16 Earnout/Escrow and Milestone Payments.  No Borrower shall make, nor
permit to be made, in cash all or any portion of the Earnout/Escrow Payments,
the Milestone Payments or any other payment to a seller under the Cypress
Purchase Agreement unless (a) the Term Loan has been paid in full and the Term
Loan Commitment has been terminated and (b) no Default or Event of Default
exists before or after giving effect to any such payment.
 
 
73

--------------------------------------------------------------------------------

 
 
ARTICLE 6 -  FINANCIAL COVENANTS
 
Section 6.1 Additional Defined Terms.  The following additional definitions are
hereby appended to Section 1.1 of this Agreement:
 
“Approved Goods and Services” means goods sold and/or services rendered by
Borrowers in the Ordinary Course of Business, in compliance with all Laws, and
consistent with the type of goods sold and/or services rendered by Borrowers
throughout all or substantially all of its business operations as of the
Restatement Closing Date.
 
“Defined Period” means, for purposes of calculating financial covenant set forth
herein for any given calendar month, the twelve month period ending on the last
day of such calendar month (or, if shorter, the period beginning January 1, 2013
and ending on the last day of such calendar month).
 
“EBITDA” has the meaning provided in the Compliance Certificate.
 
“Net Invoiced Revenues” means revenues of Borrowers generated and invoiced in
the Ordinary Course of Business from the sale or provision of Approved Goods and
Services and which are fully and unconditionally earned under the terms of such
sale or provision net of wholesaler chargebacks, allowances for product returns,
cash discounts, administrative fees and other rebates.
 
Section 6.2 Minimum EBITDA.  Borrowers will not permit the EBITDA for any
Defined Period to be less than the amounts set forth below:
 
 
74

--------------------------------------------------------------------------------

 
 
Period
 
Minimum EBITDA
April 30, 2013
 
($4,430,010)
May 31, 2013
 
($6,312,930)
June 30, 2013
 
($7,005,837)
July 31, 2013
 
($8,591,150)
August 31, 2013
 
($10,125,319)
September 30, 2013
 
($9,708,644)
October 31, 2013
 
($10,549,358)
November 30, 2013
 
($10,605,685)
December 31, 2013
 
($9,515,685)
January 31, 2014
 
($8,235,996)
February 28, 2014
 
($6,420,853)
March 31, 2014
 
($5,968,976)
April 30, 2014
 
($4,920,123)
May 31, 2014
 
($3,874,041)
June 30, 2014
 
($2,566,685)
July 31, 2014
 
($515,645)
August 31, 2014
 
$1,316,790
September 30, 2014
 
$1,434,759
October 31, 2014
 
$3,253,564
November 30, 2014
 
$4,310,523
December 31, 2014
 
$5,053,568
January 31, 2015
 
$6,279,899
February 28, 2015
 
$6,719,509
March 31, 2015
 
$6,710,570
April 30, 2015
 
$7,827,363
May 31, 2015
 
$8,606,970
June 30, 2015
 
$9,307,665
July 31, 2015
 
$11,022,872
August 31, 2015
 
$11,676,179
September 30, 2015
 
$12,347,427
October 31, 2015
 
$13,368,022
November 30, 2015
 
$14,734,012
December 31, 2015 and the last day of each calendar month thereafter
 
$15,322,789

 
 
75

--------------------------------------------------------------------------------

 
 
Section 6.3 Minimum Net Invoiced Revenues.  Borrowers will not permit the Net
Invoiced Revenues for any Defined Period to be less than the amounts set forth
below:
 
Period
 
Minimum Net Invoiced Revenues
 
April 30, 2013
 
$23,684,724
May 31, 2013
 
$29,719,074
June 30, 2013
 
$36,319,243
July 31, 2013
 
$41,967,033
August 31, 2013
 
$48,702,459
September 30, 2013
 
$56,432,873
October 31, 2013
 
$64,269,174
November 30, 2013
 
$72,662,749
December 31, 2013
 
$82,601,131
January 31, 2014
 
$85,872,900
February 28, 2014
 
$89,162,997
March 31, 2014
 
$89,218,499
April 30, 2014
 
$90,279,283
May 31, 2014
 
$90,499,487
June 30, 2014
 
$90,092,279
July 31, 2014
 
$92,379,581
August 31, 2014
 
$92,759,872
September 30, 2014
 
$92,747,413
October 31, 2014
 
$93,765,747
November 30, 2014
 
$94,420,811
December 31, 2014
 
$95,490,390
January 31, 2015
 
$96,180,975
February 28, 2015
 
$96,742,683
March 31, 2015
 
$97,323,300
April 30, 2015
 
$100,488,719
May 31, 2015
 
$103,602,311
June 30, 2015
 
$106,652,919
July 31, 2015
 
$112,217,445
August 31, 2015
 
$115,233,472
September 30, 2015
 
$118,140,084
October 31, 2015
 
$121,530,868
November 30, 2015
 
$125,746,090
December 31, 2015 and the last day of each calendar month thereafter
 
$127,245,156

 
 
76

--------------------------------------------------------------------------------

 
 
Section 6.4 Evidence of Compliance.  Borrowers shall furnish to Agent, together
with the financial reporting required of Borrowers in Section 4.1 hereof, a
Compliance Certificate as evidence of Borrowers’ compliance with the covenants
in this Article and evidence that no Event of Default specified in this Article
has occurred.  The Compliance Certificate shall include, without limitation,
(a) a statement and report, on a form approved by Agent, detailing Borrowers’
calculations, and (b) if requested by Agent, back-up documentation (including,
without limitation, invoices, receipts and other evidence of costs incurred
during such quarter as Agent shall reasonably require) evidencing the propriety
of the calculations.
 
ARTICLE 7 -  CONDITIONS
 
Section 7.1 Conditions to Closing.  The obligation of each Lender to make the
initial Loans shall be subject to the receipt by Agent of each agreement,
document and instrument set forth on the closing checklist prepared by Agent or
its counsel, each in form and substance satisfactory to Agent, and such other
closing deliverables reasonably requested by Agent and Lenders, and to the
satisfaction of the following conditions precedent, each to the satisfaction of
Agent and Lenders and their respective counsel in their sole discretion:
 
(a) the payment of all fees, expenses and other amounts due and payable under
each Financing Document on the Restatement Closing Date;
 
(b) the prepayment of the Original Term Loan in an amount equal to
$31,537,000.00; provided however that not more than $19,503,000.00 of the
Original Term Loan shall be deemed prepaid for purposes of satisfying the
condition in this clause (b) upon receipt by Agent of a written request from
Borrower Representative to borrow Revolving Loans in such amount and for such
purpose on the Restatement Closing Date;
 
(c) since December 31, 2012, the absence of any material adverse change in any
aspect of the business, operations, properties, prospects or condition
(financial or otherwise) of Borrowers, taken as a whole, or any event or
condition which could reasonably be expected to result in such a material
adverse change; and
 
(d) the receipt of the initial Borrowing Base Certificate, prepared as of the
Restatement Closing Date.
 
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document and each other document, agreement and/or instrument required to be
approved by Agent, Required Lenders or Lenders, as applicable, on the
Restatement Closing Date.
 
 
77

--------------------------------------------------------------------------------

 
 
Section 7.2 Conditions to Each Loan, Support Agreement and Lender Letter of
Credit.  The obligation of the Lenders to make a Loan (other than Revolving
Loans made pursuant to Section 2.5(c)) or an advance in respect of any Loan, of
Agent to issue any Support Agreement or of any LC Issuer to issue any Lender
Letter of Credit (including on the Restatement Closing Date) is subject to the
satisfaction of the following additional conditions:
 
(a) in the case of a Revolving Loan Borrowing, receipt by Agent of a Notice of
Borrowing (or telephonic notice if permitted by this Agreement) and updated
Borrowing Base Certificate, in the case of any Support Agreement or Lender
Letter of Credit, receipt by Agent of a Notice of LC Credit Event in accordance
with Section 2.5(a), and in the case of a Term Loan advance, receipt by Agent of
a Notice of Borrowing;
 
(b) the fact that, immediately after such borrowing and after application of the
proceeds thereof or after such issuance, the Revolving Loan Outstandings will
not exceed the Revolving Loan Limit;
 
(c) the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;
 
(d) the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete on and
as of the date of such borrowing or issuance, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date;
 
(e) the fact that no Material Adverse Effect shall have occurred and be
continuing with respect to Borrowers or any Credit Party since the date of this
Agreement; and
 
Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be (y) a representation and warranty by
each Borrower on the date of such notice or acceptance as to the facts specified
in this Section, and (z) a restatement by each Borrower that each and every one
of the representations made by it in any of the Financing Documents is true and
correct as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date).
 
 
78

--------------------------------------------------------------------------------

 
 
Section 7.3 Searches.  Before the Restatement Closing Date, and thereafter (as
and when determined by Agent in its discretion), Agent shall have the right to
perform, all at Borrowers’ expense, the searches described in clauses (a), (b),
and (c) below against Borrowers and any other Credit Party, the results of which
are to be consistent with Borrowers’ representations and warranties under this
Agreement and such consistency shall be a condition precedent to all advances of
Loan proceeds, all issuances of Lender Letters of Credit and all undertakings in
respect of Support Agreements:  (a) UCC searches with the Secretary of State of
the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under
clause (a) above; and (c) searches of applicable corporate, limited liability
company, partnership and related records to confirm the continued existence,
organization and good standing of the applicable Person and the exact legal name
under which such Person is organized.
 
Section 7.4 Post Closing Requirements.  Borrowers shall complete each of the
post closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance reasonably satisfactory to Agent.
 
ARTICLE 8 -  RESERVED
 
ARTICLE 9 -  RESERVED
 
ARTICLE 10 -  EVENTS OF DEFAULT
 
Section 10.1 Events of Default.  For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:
 
(a) (i) any Borrower shall fail to pay when due any principal, interest, premium
or fee under any Financing Document or any other amount payable under any
Financing Document, (ii) there shall occur any default in the performance of or
compliance with any of the following sections of this Agreement:  Section 2.11,
Section 4.2(b), Section 4.4(c), Section 4.6, Section 4.12 and Article 5, or
(iii) there shall occur any default in the performance of or compliance with
Section 4.1 and/or Article 6 of this Agreement and Borrower Representative has
received written notice from Agent or Required Lenders of such default;
 
 
79

--------------------------------------------------------------------------------

 
 
(b) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within thirty
(30) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;
 
(c) any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);
 
(d) (i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans) if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt or other liabilities having an individual principal amount in
excess of $500,000 or having an aggregate principal amount in excess of $500,000
to become or be declared due prior to its stated maturity, or (ii) the
occurrence of any breach or default under any terms or provisions of any
Subordinated Debt Document or under any agreement subordinating the Subordinated
Debt to all or any portion of the Obligations or the occurrence of any event
requiring the prepayment of any Subordinated Debt;
 
(e) any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
 
(f) an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Credit Party or any Subsidiary
of a Borrower under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;
 
 
80

--------------------------------------------------------------------------------

 
 
(g) (i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $250,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA, or (iii) there shall occur
any withdrawal or partial withdrawal from a Multiemployer Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $250,000;
 
(h) one or more final judgments or orders for the payment of money (not paid or
fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $500,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;
 
(i) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert;
 
(j) the indictment of any Credit Party by any Governmental Authority on any
criminal felony charges or criminal charges for any crime of fraud or other
crime of moral turpitude;
 
(k) a default or event of default occurs under any Guarantee of any portion of
the Obligations;
 
(l) any Borrower makes any payment on account of any Subordinated Debt, other
than payments specifically permitted by the terms of the applicable
Subordination Agreement;
 
(m) if any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;
 
 
81

--------------------------------------------------------------------------------

 
 
(n) the occurrence of any fact, event or circumstance that could reasonably be
expected to result in a Material Adverse Effect, if such default shall have
continued unremedied for a period of ten (10) days after written notice from
Agent;
 
(o) Agent determines, in its reasonable judgment, at any time that the Term Loan
is outstanding, based on discussions with Borrowers’ senior management team and
other information available to it, that there is a reasonable likelihood that
Borrowers shall fail to comply with one or more financial covenants in Article 6
during the next succeeding financial reporting period;
 
(p) the institution of any proceeding by FDA or similar Governmental Authority
to order the withdrawal of any Product or Product category from the market or to
enjoin any Credit Party or any representative of a Credit Party from
manufacturing, marketing, selling or distributing any Product or Product
category if such proceeding could reasonably be expected to have a Material
Adverse Effect;
 
(q) the institution of any action or proceeding by DEA, FDA, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by a Credit Party or any representative of a Credit
Party if such action or proceeding could reasonably be expected to have a
Material Adverse Effect;
 
(r) the commencement of any enforcement action against any Credit Party by DEA,
FDA, or any other Governmental Authority if such enforcement action could
reasonably be expected to have a Material Adverse Effect;
 
(s) the Recall of any Products from the market, the voluntary withdrawal of any
Products from the market, or actions to discontinue the sale of any Products if
any such actions could reasonably be expected to have a Material Adverse Effect;
 
(t) a change in Law, including a change in FDA or DEA policies or procedures,
occurs which could reasonably be expected to have a Material Adverse Effect; or
 
(u) the termination of any agreements with manufacturers that supply any
Products or any components of any Products or any material changes to any
agreements with manufacturers that supply any Products or any components of any
Products that could reasonably be expected to have a Material Adverse Effect.
 
 
82

--------------------------------------------------------------------------------

 
 
All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.
 
Section 10.2 Acceleration and Suspension or Termination of Revolving Loan
Commitment and Term Loan Commitment.  Upon the occurrence and during the
continuance of an Event of Default, Agent may, and shall if requested by
Required Lenders, (a) by notice to Borrower Representative suspend or terminate
the Revolving Loan Commitment and Term Loan Commitment and the obligations of
Agent and the Lenders with respect thereto, in whole or in part (and, if in
part, each Lender’s Revolving Loan Commitment and Term Loan Commitment shall be
reduced in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and Term Loan Commitment and the obligations of Agent and the Lenders with
respect thereto shall thereupon immediately and automatically terminate and all
of the Obligations shall become immediately and automatically due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and Borrowers will pay the same.
 
Section 10.3 UCC Remedies.
 
(a) Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:
 
(i) the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;
 
(ii) the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);
 
 
83

--------------------------------------------------------------------------------

 
 
(iii) the right to require Borrowers at Borrowers’ expense to assemble all or
any part of the Collateral and make it available to Agent at any place
designated by Lender;
 
(iv) the right to notify postal authorities to change the address for delivery
of Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or
 
(v) the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.
 
(b) Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released.  Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral.  Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Agent may sell the
Collateral without giving any warranties as to the Collateral.  Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.
 
 
84

--------------------------------------------------------------------------------

 
 
(c) Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.
 
(d) Agent and each Lender is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrowers’ labels, mask works,
rights of use of any name, any other Intellectual Property and advertising
matter, and any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Article, Borrowers’
rights under all licenses (whether as licensor or licensee) and all franchise
agreements inure to Agent’s and each Lender’s benefit.
 
Section 10.4 Cash Collateral.  If (a) any Event of Default specified in
Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations shall have otherwise
been accelerated pursuant to Section 10.2, or (c) the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall have
been terminated pursuant to Section 10.2, then without any request or the taking
of any other action by Agent or the Lenders, Borrowers shall immediately comply
with the provisions of Section 2.5(e) with respect to the deposit of cash
collateral to secure the existing Letter of Credit Liability and future payment
of related fees.
 
Section 10.5 Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, (a) the Loans and other Obligations shall bear interest at rates that
are three percent (3.0%) per annum in excess of the rates otherwise payable
under this Agreement, and (b) the fee described in Section 2.5(b) shall increase
by a rate that is three percent (3.0%) in excess of the rate otherwise payable
under such Section.
 
Section 10.6 Setoff Rights.  During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent.  Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations.  Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.
 
 
85

--------------------------------------------------------------------------------

 
 
Section 10.7 Application of Proceeds.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.
 
(b) Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding and to
provide cash collateral to secure any and all Letter of Credit Liability and
future payment of related fees, as provided for in Section 2.5(e); and  fifth to
any other indebtedness or obligations of Borrowers owing to Agent or any Lender
under the Financing Documents.  Any balance remaining shall be delivered to
Borrowers or to whomever may be lawfully entitled to receive such balance or as
a court of competent jurisdiction may direct.  In carrying out the foregoing,
(y) amounts received shall be applied in the numerical order provided until
exhausted prior to the application to the next succeeding category, and (z) each
of the Persons entitled to receive a payment in any particular category shall
receive an amount equal to its Pro Rata Share of amounts available to be applied
pursuant thereto for such category.
 
 
86

--------------------------------------------------------------------------------

 
 
Section 10.8 Waivers.
 
(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws.  Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.
 
(b) Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.
 
(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.
 
 
87

--------------------------------------------------------------------------------

 
 
(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.
 
(e) Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances:  (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.
 
(f) To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.
 
Section 10.9 Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.
 
 
88

--------------------------------------------------------------------------------

 
 
Section 10.10 Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that any Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.
 
ARTICLE 11 -  AGENT
 
Section 11.1 Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents or employees.
 
Section 11.2 Agent and Affiliates.  Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.
 
Section 11.3 Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.
 
Section 11.4 Consultation with Experts.  Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
 
 
89

--------------------------------------------------------------------------------

 
 
Section 11.5 Liability of Agent.  Neither Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or not taken by it in connection with the Financing Documents, except that Agent
shall be liable with respect to its specific duties set forth hereunder but only
to the extent of its own gross negligence or willful misconduct in the discharge
thereof as determined by a final non-appealable judgment of a court of competent
jurisdiction.  Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement, warranty or representation made in connection with
any Financing Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements specified in any Financing
Document; (c) the satisfaction of any condition specified in any Financing
Document; (d) the validity, effectiveness, sufficiency or genuineness of any
Financing Document, any Lien purported to be created or perfected thereby or any
other instrument or writing furnished in connection therewith; (e) the existence
or non-existence of any Default or Event of Default; or (f) the financial
condition of any Credit Party.  Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).
 
Section 11.6 Indemnification.  Each Lender shall, in accordance with its Pro
Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.
 
Section 11.7 Right to Request and Act on Instructions.  Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.
 
 
90

--------------------------------------------------------------------------------

 
 
Section 11.8 Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.
 
Section 11.9 Collateral Matters.  Lenders irrevocably authorize Agent, at its
option and in its discretion (and in the case of the following clause (a), Agent
hereby agrees) to (a) release any Lien granted to or held by Agent under any
Security Document (i) upon termination of the Loan Commitment and payment in
full of all Obligations; or (ii) encumbering property sold or disposed of as
part of or in connection with any disposition permitted under any Financing
Document or otherwise consented to by Lenders or Required Lenders, as applicable
in accordance with the terms of Section 11.16 (it being understood and agreed
that Agent may conclusively rely without further inquiry on a certificate of a
Responsible Officer as to the sale or other disposition of property being made
in full compliance with the provisions of the Financing Documents); and (b)
release or subordinate any Lien granted to or held by Agent under any Security
Document constituting personal property described herein (it being understood
and agreed that Agent may conclusively rely without further inquiry on a
certificate of a Responsible Officer as to the identification of any personal
property described herein).  Upon request by Agent at any time, Lenders will
confirm Agent’s authority to release and/or subordinate particular types or
items of Collateral pursuant to this Section 11.9.
 
Section 11.10 Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.
 
Section 11.11 Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.
 
 
91

--------------------------------------------------------------------------------

 
 
Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent.
 
(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender, (ii) an Affiliate of such assigning Agent, or
(iii) any Person to whom Agent, in its capacity as a Lender, has assigned (or
will assign, in conjunction with such assignment of agency rights hereunder) 50%
or more of its Loan, in each case without the consent of the Lenders or
Borrowers.  Following any such assignment, Agent shall give notice to the
Lenders and Borrowers.  An assignment by Agent pursuant to this subsection (a)
shall not be deemed a resignation by Agent for purposes of subsection (b) below.
 
(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right, in consultation with the Borrower
Representative, to appoint a successor Agent.  The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor.  If no such successor
shall have been so appointed by Required Lenders and shall have accepted such
appointment within ten (10) Business Days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent; provided, however, that if Agent shall notify
Borrowers and the Lenders that no Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.
 
(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.
 
 
92

--------------------------------------------------------------------------------

 
 
Section 11.13 Payment and Sharing of Payment.
 
(a) Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.
 
(i) Agent shall have the right, on behalf of Revolving Lenders to disburse funds
to Borrowers for all Revolving Loans requested or deemed requested by Borrowers
pursuant to the terms of this Agreement.  Agent shall be conclusively entitled
to assume, for purposes of the preceding sentence, that each Revolving Lender,
other than any Non-Funding Revolving Lenders, will fund its Pro Rata Share of
all Revolving Loans requested by Borrowers.  Each Revolving Lender shall
reimburse Agent on demand, in accordance with the provisions of the immediately
following paragraph, for all funds disbursed on its behalf by Agent pursuant to
the first sentence of this clause (i), or if Agent so requests, each Revolving
Lender will remit to Agent its Pro Rata Share of any Revolving Loan before Agent
disburses the same to a Borrower.  If Agent elects to require that each
Revolving Lender make funds available to Agent, prior to a disbursement by Agent
to a Borrower, Agent shall advise each Revolving Lender by telephone, facsimile
or e-mail of the amount of such Revolving Lender’s Pro Rata Share of the
Revolving Loan requested by such Borrower no later than noon (Eastern time) on
the date of funding of such Revolving Loan, and each such Revolving Lender shall
pay Agent on such date such Revolving Lender’s Pro Rata Share of such requested
Revolving Loan, in same day funds, by wire transfer to the Payment Account, or
such other account as may be identified by Agent to Revolving Lenders from time
to time.  If any Lender fails to pay the amount of its Pro Rata Share of any
funds advanced by Agent pursuant to the first sentence of this clause (i) within
one (1) Business Day after Agent’s demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent.  Any
repayment required by Borrowers pursuant to this Section 11.13 shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to a Borrower to but excluding the date of payment at the rate
of interest then applicable to Revolving Loans.  Nothing in this Section 11.13
or elsewhere in this Agreement or the other Financing Documents shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.
 
(ii) On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date.  In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment.  Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever.  In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.
 
 
93

--------------------------------------------------------------------------------

 
 
(iii) On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.
 
(iv) On the Restatement Closing Date, Agent, on behalf of Lenders, may elect to
advance to Borrowers the full amount of the initial Loans to be made on the
Restatement Closing Date prior to receiving funds from Lenders, in reliance upon
each Lender’s commitment to make its Pro Rata Share of such Loans to Borrowers
in a timely manner on such date.  If Agent elects to advance the initial Loans
to Borrower in such manner, Agent shall be entitled to receive all interest that
accrues on the Restatement Closing Date on each Lender’s Pro Rata Share of such
Loans unless Agent receives such Lender’s Pro Rata Share of such Loans before
3:00 p.m. (Eastern time) on the Restatement Closing Date.
 
(v) It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.
 
(vi) The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.
 
(b) Term Loan Payments.  Payments of principal, interest and fees in respect of
the Term Loans will be settled on the date of receipt if received by Agent on
the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month.
 
(c) Return of Payments.
 
(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.
 
 
94

--------------------------------------------------------------------------------

 
 
(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
(d) Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.
 
(e) Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation).  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.
 
Section 11.14 Right to Perform, Preserve and Protect.  If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense.  Agent is further authorized by Borrowers and the Lenders
to make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations.  Each Borrower hereby agrees to reimburse Agent on demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14.  Each Lender hereby agrees to indemnify Agent upon demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14, in accordance with the provisions of Section 11.6.
 
 
95

--------------------------------------------------------------------------------

 
 
Section 11.15 Additional Titled Agents.  Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.
 
Section 11.16 Amendments and Waivers.
 
(a) No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, that the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.
 
(b) In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:
 
(i) if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or
 
(ii) if the rights or duties of Agent or LC Issuer are affected thereby, by
Agent and LC Issuer, as the case may be;
 
provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or Reimbursement
Obligation or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Loan or Reimbursement
Obligation; (B) postpone the date fixed for, or waive, any payment (other than
any mandatory prepayment pursuant to Section 2.1(b)(ii)) of principal of any
Loan or of any Reimbursement Obligation, or of interest on any Loan or
Reimbursement Obligation (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guarantee obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 11.16(b) or the definitions of the terms used in
this Section 11.16(b) insofar as the definitions affect the substance of this
Section 11.16(b);  (F) consent to the assignment, delegation or other transfer
by any Credit Party of any of its rights and obligations under any Financing
Document or release any Borrower of its payment obligations under any Financing
Document, except, in each case with respect to this clause (F), pursuant to a
merger or consolidation permitted pursuant to this Agreement; or (G) amend any
of the provisions of Section 10.7 or amend any of the definitions Pro Rata
Share, Revolving Loan Commitment, Term Loan Commitment, Revolving Loan
Commitment Amount, Term Loan Commitment Amount, Revolving Loan Commitment
Percentage, Term Loan Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder.  It is hereby understood and agreed that all Lenders shall
be deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F) and (G) of the
preceding sentence.
 
 
96

--------------------------------------------------------------------------------

 
 
Section 11.17 Assignments and Participations.
 
(a) Assignments.
 
(i) Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loans and interest in the Revolving Loan
Commitment, together with all related obligations of such Lender
hereunder.  Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the Revolving Credit Commitment and
outstanding Loans; provided, however, that, in connection with simultaneous
assignments to two or more related Approved Funds, such Approved Funds shall be
treated as one assignee for purposes of determining compliance with the minimum
assignment size referred to above.  Borrowers and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Eligible Assignee until Agent shall have received
and accepted an effective Assignment Agreement executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500 to be
paid by the assigning Lender; provided, however, that only one processing fee
shall be payable in connection with simultaneous assignments to two or more
related Approved Funds.  Except with respect to an assignment by a Lender to an
Eligible Assignee that is an Affiliate of such Lender, all assignments shall be
made on a pro rata basis such that the same percentage of such Lender’s Term
Loan Commitment and Revolving Loan Commitment are assigned to such Eligible
Assignee.
 
(ii) From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s percentage interest in the Revolving
Loan Commitment and in the principal amount of the Eligible Assignee’s Term Loan
(and, as applicable, Notes in the principal amount of the percentage interest in
the Revolving Loan Commitment retained by the assigning Lender and in the
principal amount of the Term Loan retained by the assigning Lender).  Upon
receipt by the assigning Lender of such Note, the assigning Lender shall return
to Borrower Representative any prior Note held by it.
 
 
97

--------------------------------------------------------------------------------

 
 
(iii) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its offices located in Bethesda, Maryland a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the commitments of, and principal amount of the
Loan owing to, such Lender pursuant to the terms hereof.  The entries in such
register shall be conclusive, and Borrower, Agent and Lenders may treat each
Person whose name is recorded therein pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  Such register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Agent.
 
(iv) Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(v) Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”).  At any time when the Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 11.17(a).  Each
assigning Lender and proposed Eligible Assignee shall comply with the
requirements of the Settlement Service in connection with effecting any
assignment of Loan pursuant to the Settlement Service.  With the prior written
approval of Agent, Agent’s approval of such Eligible Assignee shall be deemed to
have been automatically granted with respect to any transfer effected through
the Settlement Service.  Assignments and assumptions of the Loan shall be
effected by the provisions otherwise set forth herein until Agent notifies
Lenders of the Settlement Service as set forth herein.
 
(b) Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons participating
interests in its Loan, commitments or other interests hereunder (any such
Person, a “Participant”).  In the event of a sale by a Lender of a participating
interest to a Participant, (i) such Lender’s obligations hereunder shall remain
unchanged for all purposes, (ii) Borrowers and Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iii) all amounts payable by each Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender.  Each Borrower agrees that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided, however, that such right of set-off shall
be subject to the obligation of each Participant to share with Lenders, and
Lenders agree to share with each Participant, as provided in Section 11.5.
 
 
98

--------------------------------------------------------------------------------

 
 
(c) Replacement of Lenders.  Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(d), which demand shall not have been revoked, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), (iii) any
Lender is a Defaulted Lender, and the circumstances causing such status shall
not have been cured or waived; or (iv) any failure by any Lender to consent to a
requested amendment, waiver or modification to any Financing Document in which
Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender, or each Lender affected thereby, is
required with respect thereto (each relevant Lender in the foregoing clauses (i)
through (iv) being an “Affected Lender”) each of Borrower Representative and
Agent may, at its option, notify such Affected Lender and, in the case of
Borrowers’ election, the Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loans and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment.  In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a).  Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.
 
(d) Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.
 
 
99

--------------------------------------------------------------------------------

 
 
Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.
 
So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2, any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Loans set forth in Section 7.2, and specifying
any such non-satisfied conditions.  Any Lender delivering any such notice shall
become a non-funding Lender (a “Non-Funding Lender”) for purposes of this
Agreement commencing on the Business Day following receipt by Agent of such
notice, and shall cease to be a Non-Funding Lender on the date on which such
Lender has either revoked the effectiveness of such notice or acknowledged in
writing to each of Agent the satisfaction of the condition(s) specified in such
notice, or Required Lenders waive the conditions to the funding of such Loans
giving rise to such notice by Non-Funding Lender.  Each Non-Funding Lender shall
remain a Lender for purposes of this Agreement to the extent that such
Non-Funding Lender has Revolving Loans Outstanding in excess of zero or Term
Loans outstanding in excess of zero; provided, however, that during any period
of time that any Non-Funding Lender exists, and notwithstanding any provision to
the contrary set forth herein, the following provisions shall apply:
 
(a) For purposes of determining the Pro Rata Share of each Revolving Lender
under clause (c) of the definition of such term, each Non-Funding Lender shall
be deemed to have a Revolving Loan Commitment Amount and Term Loan Commitment
Amount as in effect immediately before such Lender became a Non-Funding Lender.
 
(b) Except as provided in clause (a) above, the Revolving Loan Commitment Amount
and Term Loan Commitment Amount of each Non-Funding Lender shall be deemed to be
zero.
 
(c) The Revolving Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Revolving
Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of
such date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.
 
(d) The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.
 
 
100

--------------------------------------------------------------------------------

 
 
(e) Agent shall have no right to make or disburse Revolving Loans or Term Loan
advances for the account of any Non-Funding Lender pursuant to Section 11.13, or
to assume that any Non-Funding Lender will fund its Pro Rata Share of any
Revolving Loans requested by Borrower during such period.
 
(f) Agent shall have no right to make or disburse Revolving Loans for the
account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest,
fees, expenses and other charges of any Credit Party, other than reimbursement
obligations that have arisen pursuant to Section 2.5(c) in respect of Letters of
Credit issued at the time such Non-Funding Lender was not then a Non-Funding
Lender.
 
(g) Agent shall have no right to (i) make or disburse Revolving Loans as
provided in Section 2.1(b)(i) for the account of any Revolving Lender that was a
Non-Funding Lender at the time of issuance of any Letter of Credit for which
funding or reimbursement obligations have arisen pursuant to Section 2.5(c), or
(ii) assume that any Revolving Lender that was a Non-Funding Lender at the time
of issuance of such Letter of Credit will fund any portion of the Revolving
Loans to be funded pursuant to Section 2.5(c) in respect of such Letter of
Credit.  In addition, no Revolving Lender that was a Non-Funding Lender at the
time of issuance of any Letter of Credit for which funding or reimbursement
obligations have arisen pursuant to Section 2.5(c), shall have an obligation to
fund any portion of the Revolving Loans to be funded pursuant to Section 2.5(c)
in respect to such Letter of Credit, or to make any payment to Agent or the L/C
Issuer, as applicable, under Section 2.5(f)(ii) in respect of such Letter of
Credit, or be deemed to have purchased any interest or participation in such
Letter of Credit from Agent or the L/C Issuer, as applicable, under
Section 2.5(f)(i).
 
(h) To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.
 
Section 11.19 Buy-Out Upon Refinancing.  MCF shall have the right to purchase
from the other Lenders all of their respective interests in the Loan at par in
connection with any refinancing of the Loan upon one or more new economic terms,
but which refinancing is structured as an amendment and restatement of the Loan
rather than a payoff of the Loan.
 
 
101

--------------------------------------------------------------------------------

 
 
ARTICLE 12 -  MISCELLANEOUS
 
Section 12.1 Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents.  The provisions of
Section 2.9 and Articles 11 and 12 shall survive the payment of the Obligations
(both with respect to any Lender and all Lenders collectively) and any
termination of this Agreement and any judgment with respect to any Obligations,
including any final foreclosure judgment with respect to any Security Document,
and no unpaid or unperformed, current or future, Obligations will merge into any
such judgment.
 
Section 12.2 No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.
 
Section 12.3 Notices.
 
(a) All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).
 
 
102

--------------------------------------------------------------------------------

 
 
(b) Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified the Agent that it is incapable of receiving
notices by electronic communication.  The Agent or Borrower Representative may,
in their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.
 
(c) Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.
 
Section 12.4 Severability.  In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 12.5 Headings.  Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.
 
Section 12.6 Confidentiality.
 
(a) Each Credit Party agrees (i) not to transmit or disclose provisions of any
Financing Document to any Person (other than to Borrowers’ advisors and officers
on a need-to-know basis or as otherwise may be required by Law) without Agent’s
prior written consent, (ii) to inform all of such Persons of the confidential
nature of the Financing Documents and to direct them not to disclose the same to
any other Person and to require each of them to be bound by these provisions.
 
 
103

--------------------------------------------------------------------------------

 
 
(b) Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses identified as such by Borrowers
and obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, (ii) to prospective transferees or purchasers of
any interest in the Loans, the Agent or a Lender, provided, however, that any
such Persons are bound by obligations of confidentiality, (iii) as required by
Law, subpoena, judicial order or similar order and in connection with any
litigation, (iv) as may be required in connection with the examination, audit or
similar investigation of such Person, provided, however, that any such Persons
are bound by obligations of confidentiality, and (v) to a Person that is a
trustee, investment advisor, collateral manager, servicer, noteholder or secured
party in a Securitization (as hereinafter defined) in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization, provided, however, that any such Persons are bound by
obligations of confidentiality.  For the purposes of this Section,
“Securitization” shall mean (A) the pledge of the Loans as collateral security
for loans to a Lender, or (B) a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.  Confidential information shall include only such information
identified as such at the time provided to Agent and shall not include
information that either:  (y) is in the public domain, or becomes part of the
public domain after disclosure to such Person through no fault of such Person,
or (z) is disclosed to such Person by a Person other than a Credit Party,
provided, however, Agent does not have actual knowledge that such Person is
prohibited from disclosing such information.  The obligations of Agent and
Lenders under this Section 12.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the date
hereof.
 
Section 12.7 Waiver of Consequential and Other Damages.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.
 
 
104

--------------------------------------------------------------------------------

 
 
Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION.
 
(a) THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS
RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT
LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.
 
(b) EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
 
(c) Each Borrower, Agent and each Lender agree that each Loan (including those
made on the Restatement Closing Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Financing Document shall be
deemed to have been performed in, the State of Maryland.
 
Section 12.9 WAIVER OF JURY TRIAL.  EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.
 
 
105

--------------------------------------------------------------------------------

 
 
Section 12.10 Publication; Advertisement.
 
(a) Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law,
subpoena or judicial or similar order, in which case the applicable Credit Party
shall give Agent prior written notice of such publication or other disclosure,
or (ii) with MCF’s prior written consent.
 
(b) Advertisement.  Subject to the provisions of Section 12.6, each Lender and
each Credit Party hereby authorizes MCF to publish the name of such Lender and
Credit Party, the existence of the financing arrangements referenced under this
Agreement, the primary purpose and/or structure of those arrangements, the
amount of credit extended under each facility, the title and role of each party
to this Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which MCF elects to
submit for publication.  In addition, each Lender and each Credit Party agrees
that MCF may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Restatement Closing Date.  With respect to any of the foregoing, MCF shall
provide Borrowers with an opportunity to review and confer with MCF regarding
the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period, MCF
may, from time to time, publish such information in any media form desired by
MCF, until such time that Borrowers shall have requested MCF cease any such
further publication.
 
Section 12.11 Counterparts; Integration.  This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto.  This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.
 
Section 12.12 No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
 
106

--------------------------------------------------------------------------------

 
 
Section 12.13 Lender Approvals.  Unless expressly provided herein or in any
applicable Financing Document to the contrary, any approval, consent, waiver or
satisfaction of Agent or Lenders with respect to any matter that is the subject
of this Agreement or such other Financing Documents may be granted or withheld
by Agent and Lenders in their sole and absolute discretion and credit judgment.
 
Section 12.14 Expenses; Indemnity
 
(a) Borrowers hereby agree to promptly pay (i) all reasonable costs and expenses
of Agent (including, without limitation, the reasonable fees, costs and expenses
of counsel to, and independent appraisers and consultants retained by Agent) in
connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the request of Agent as permitted hereunder (including, without limitation,
title investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons); (ii) without limitation of
the preceding clause (i), all costs and expenses of Agent in connection with the
creation, perfection and maintenance of Liens pursuant to the Financing
Documents; (iii) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation, dispute,
suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Financing Documents; (iv) without limitation of the preceding
clause (i), all costs and expenses of Agent in connection with Agent’s
reservation of funds in anticipation of the funding of the initial Loans to be
made hereunder; and (v) all costs and expenses incurred by Lenders in connection
with any litigation, dispute, suit or proceeding relating to any Financing
Document and in connection with any workout, collection, bankruptcy, insolvency
and other enforcement proceedings under any and all Financing Documents, whether
or not Agent or Lenders are a party thereto; provided, that to the extent that
the costs and expenses referred to in this clause (iv) consists of fees, costs
and expenses of counsel, Borrowers shall be obligated to pays such fees, costs
and expenses for counsel to the Agent and for only one counsel acting for all
Lenders (other than the Agent).  If Agent or any Lender uses in-house counsel
for any of these purposes, Borrowers further agree that the Obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Agent or such Lender for the
work performed.
 
 
107

--------------------------------------------------------------------------------

 
 
(b) Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Agent and Lenders
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitee) in
connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Financing Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans and Letters
of Credit, except that Borrower shall have no obligation hereunder to an
Indemnitee with respect to any liability resulting from the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction.  To the extent that the
undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.
 
(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
 
 
108

--------------------------------------------------------------------------------

 
 
Section 12.15 Reserved.
 
Section 12.16 Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
Section 12.17 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.
 
Section 12.18 USA PATRIOT Act Notification.  Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrowers and such other
information that will allow Agent or such Lender, as applicable, to identify
Borrowers in accordance with the USA PATRIOT Act.
 
Section 12.19 Prior Agreements.
 
(a) This Agreement shall become effective, and shall amend and restate the
Original Credit Agreement, upon the execution of this Agreement by Borrowers,
Agent and the Lenders and upon the satisfaction of the conditions contained in
Section 7.1 hereof; and from and after such effective time, (i) all references
made to the Original Credit Agreement in the Financing Documents or in any other
instrument or document executed and/or delivered pursuant thereto shall, without
anything further, be deemed to refer to this Agreement and (ii) the Original
Credit Agreement shall be deemed amended and restated in its entirety hereby.
 
 
109

--------------------------------------------------------------------------------

 
 
(b)  This Agreement and the Financing Documents executed and delivered in
connection herewith are entered into and delivered to Agent and the Lenders in
replacement of and substitution for, and not in payment of or satisfaction for,
the following documents:  (i) the Original Credit Agreement and (ii) the Notes
(as defined in the Original Credit Agreement) delivered in connection therewith
(collectively, the “Prior Agreements”).  All Financing Documents, including, the
other instruments, documents and agreements executed and delivered in connection
with the Prior Agreements, are hereby reaffirmed and shall continue in full
force and effect, as may be amended, restated or otherwise modified in
connection herewith.  Each Borrower acknowledges that the Loans and other
Obligations evidenced by the Prior Agreements have not been satisfied but
instead have become part of the Loans and Obligations under this Agreement and
under the other Financing Documents executed in connection herewith.  Borrower
further acknowledges that all of the Liens granted by Borrower under the Prior
Agreements and all instruments, documents and agreements executed in connection
therewith are hereby reaffirmed and shall continue hereafter to secure the
Obligations under the Financing Documents, until all Obligations are repaid in
full in cash and this Agreement is terminated.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]
 
 
 
 
 
110

--------------------------------------------------------------------------------

 
 
(Signature Page to Amended and Restated Credit Agreement)
 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.
 
BORROWERS:
 
PERNIX THERAPEUTICS HOLDINGS, INC., a
Maryland corporation
 
By:  /s/ Cooper C. Collins                                        (SEAL)
Cooper C. Collins
President and Chief Executive Officer
 
Address:
10003 Woodloch Forest Drive
Suite 950
The Woodlands, Texas 77380
Facsimile 281-419-4009

 

    MACOVEN PHARMACEUTICALS, L.L.C., a    
Louisiana limited liability company
            By: Pernix Therapeutics, LLC, a Louisiana        
limited liability company
      Its: Sole Member and Sole Manager                   By: Pernix
Therapeutics Holdings, Inc., a             Maryland corporation           Its:
Sole Member and Sole Manager                       By: /s/ Cooper C. Collins
 (SEAL)               Cooper C. Collins              
President and Chief Executive Officer
 

 

   
PERNIX MANUFACTURING, LLC, a Texas limited liability company
      By: Pernix Therapeutics Holdings, Inc., a         Maryland corporation    
  Its: Sole Member                   By: /s/ Cooper C. Collins  (SEAL)          
   
Cooper C. Collins
         
President and Chief Executive Officer
         

 
 
 

--------------------------------------------------------------------------------

 
 
(Signature Page to Amended and Restated Credit Agreement)
 
BORROWERS:
  PERNIX THERAPEUTICS, LLC, a     Louisiana limited liability company          
  By: Pernix Therapeutics Holdings, Inc., a        
Maryland corporation
      Its: Sole Member and Sole Manager                   By: /s/ Cooper C.
Collins  (SEAL)            
Cooper C. Collins
         
President and Chief Executive Officer
              CYPRESS PHARMACEUTICALS, INC., a    
Mississippi corporation
                By: /s/ Cooper C. Collins   (SEAL)          
Cooper C. Collins
       
President and Chief Executive Officer
             
GTA GP, INC., a Maryland corporation
                By: /s/ Cooper C. Collins    (SEAL)          
Cooper C. Collins
       
President and Chief Executive Officer
             
GTA LP, INC., a Maryland corporation
                By: /s/ Cooper C. Collins     (SEAL)          
Cooper C. Collins
       
President and Chief Executive Officer
             
GAINE, INC., a Delaware corporation
                By: /s/ Cooper C. Collins (SEAL)           Cooper C. Collins    
   
President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
(Signature Page to Amended and Restated Credit Agreement)
 
BORROWERS:
RESPICOPEA INC., a Delaware corporation
 
By:   /s/ Cooper C.
Collins                                                       (SEAL)
Cooper C. Collins
President
     
HAWTHORN PHARMACEUTICALS, INC., a
Mississippi corporation
 
By:   /s/ Cooper C.
Collins                                                        (SEAL)
Cooper C. Collins
President and Chief Executive Officer
     
PERNIX SLEEP, INC., a Delaware corporation
 
By:  /s/ Cooper C.
Collins                                                         (SEAL)
Cooper C. Collins
President and Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
 
(Signature Page to Amended and Restated Credit Agreement)
 
AGENT:
MIDCAP FINANCIAL, LLC, a
Delaware limited liability company
 
By:   /s/ William Gould                                           (SEAL)
William Gould
President, Specialty Finance
 
Address:
 
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Pernix transaction
Facsimile:  301-941-1450
     
Payment Account Designation
 
SunTrust Bank
25 Park Place
Atlanta, GA  30303
ABA #:  061-000-104
Account Name:  MidCap Financial, LLC
Account #:  1000113400435
Attention: Pernix Therapeutics



 
 

--------------------------------------------------------------------------------

 
 
(Signature Page to Amended and Restated Credit Agreement)
 
LENDER:
MIDCAP FINANCIAL, LLC, a
Delaware limited liability company
 
By:  /s/ William Gould                                                  (SEAL)
William Gould
President, Specialty Finance
 
Address:
 
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Pernix transaction
Facsimile:  301-941-1450



 
 

--------------------------------------------------------------------------------

 


ANNEXES, EXHIBITS AND SCHEDULES
 
ANNEXES
 
Annex A
Commitment Annex



EXHIBITS
 
Exhibit A
[Reserved]
Exhibit B
Compliance Certificate
Exhibit C
Borrowing Base Certificate
Exhibit D
Notice of Borrowing
Exhibit E
Payment Notification



SCHEDULES
 
Schedule 1.1
Products
Schedule 2.1
Scheduled Principal Payments
Schedule 3.1
Existence, Organizational ID Numbers, Foreign Qualification, Prior Names
Schedule 3.4
Capitalization
Schedule 3.6
Litigation
Schedule 3.17
Material Contracts
Schedule 3.18
Environmental Compliance
Schedule 3.19
Intellectual Property
Schedule 3.25
Compliance of Products
Schedule 4.4
Insurance
Schedule 4.9
Litigation, Governmental Proceedings and Other Notice Events
Schedule 5.1
Debt; Contingent Obligations
Schedule 5.2
Liens
Schedule 5.6
Permitted Asset Dispositions
Schedule 5.7
Permitted Investments
Schedule 5.8
Affiliate Transactions
Schedule 5.11
Business Description
Schedule 5.14
Deposit Accounts and Securities Accounts
Schedule 7.4
Post-Closing Obligations

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX)
 
Lender
 
Revolving Loan Commitment Amount
   
Revolving Loan Commitment Percentage
   
Term Loan Commitment Amount
   
Term Loan Commitment Percentage
 
MidCap Financial, LLC
  $ 20,000,000       100 %   $ 10,000,000       100 %
TOTALS
  $ 20,000,000       100 %   $ 10,000,000       100 %

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A TO CREDIT AGREEMENT (RESERVED)
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)
 
COMPLIANCE CERTIFICATE
 
Date:  __________, 201__
 
This Compliance Certificate is given by _____________________, a Responsible
Officer of Pernix Therapeutics Holdings, Inc. (the “Borrower Representative”),
pursuant to that certain Amended and Restated Credit Agreement dated as of
____________, 201__ among the Borrower Representative, the other Borrowers named
therein, and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial, LLC, individually as a Lender and
as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
 
The undersigned Responsible Officer hereby certifies to Agent and Lenders that:
 
(a)           the financial statements delivered with this certificate in
accordance with Section 4.1 of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrowers
and their Consolidated Subsidiaries as of the dates and the accounting period
covered by such financial statements;
 
(b)           I have reviewed the terms of the Credit Agreement and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements;
 
(c)           such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;
 
(d)           Except as noted on Schedule 2 attached hereto, the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names under which Borrowers or Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which Borrowers or Guarantors conduct business;
 
(e)           Except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of any federal or state tax liens having been filed against the
Borrowers, Guarantors or any Collateral;
 
(f)           Except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of any failure of the Borrowers or Guarantors to make required
payments of withholding or other tax obligations of the Borrowers or Guarantors
during the accounting period to which the attached statements pertain or any
subsequent period.
 
 
Exhibit B – Page 1

--------------------------------------------------------------------------------

 
 
(g)           If the Credit Agreement contemplates a lien on the deposit
accounts or investment accounts of the Borrowers and/or Guarantors in favor of
Agent, Schedule 4 attached hereto contains a complete and accurate statement of
all deposit or investment accounts maintained by Borrowers or Guarantors;
 
(h)           Except as described in the Credit Agreement or in Schedule 5
attached hereto, the undersigned has no knowledge of any current, pending or
threatened:
 
(i)           litigation against the Borrowers or Guarantors;
 
(ii)           inquiries, investigations or proceedings concerning the business
affairs, practices, licensing or reimbursement entitlements of Borrowers or
Guarantors;
 
(iii)           default by Borrowers or Guarantors under any material contract
to which either of them is a party, including, without limitation, any leases.
 
(i)           Except as noted on Schedule 6 attached hereto, no Borrower or
Guarantor has acquired, by purchase, by the approval or granting of any
application for registration (whether or not such application was previously
disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is
registered with any United States or foreign Governmental Authority, or has
filed with any such United States or foreign Governmental Authority, any new
application for the registration of any Intellectual Property, or acquired
rights under a license as a licensee with respect to any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person, that has not previously been
reported to Agent on Schedule 3.17 to the Credit Agreement or any Schedule 6 to
any previous Compliance Certificate delivered by the Company to Agent.
 
(j)           Except as noted on Schedule 7 attached hereto, no Borrower or
Guarantor has acquired, by purchase or otherwise, any Chattel Paper, Letter of
Credit Rights, Instruments, Documents or Investment Property that has not
previously been reported to Agent on any Schedule 7 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.
 
(k)           Except as noted on Schedule 8 attached hereto, no Borrower or
Guarantor is aware of any commercial tort claim that has not previously been
reported to Agent on any Schedule 8 to any previous Compliance Certificate
delivered by Borrower Representative to Agent.
 
[INCLUDE THIS ON COMPLIANCE CERTIFICATES DELIVERED AT THE END OF EACH QUARTER
ONLY]
 
(l)           Borrowers are in compliance with the covenants contained in
Article 6 of the Credit Agreement, as demonstrated by the calculation of such
covenants below, except as set forth below; in determining such compliance, the
following calculations have been made:  [See attached worksheets].  Such
calculations and the certifications contained therein are true, correct and
complete.
 
 
Exhibit B – Page 2

--------------------------------------------------------------------------------

 
 
The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.
 
 

 
Sincerely,
         
[BORROWER REPRESENTATIVE]
         
 
By:
      Name:        Title:             

 
 

 
 
Exhibit B – Page 3

--------------------------------------------------------------------------------

 
 
Schedules to Compliance Certificate
 
Schedule 1 – Non-Compliance with Covenants
 
Schedule 2 – Business Locations and Names of Borrowers and Guarantors
 
Schedule 3 – Unpaid Tax or Withholding Obligations
 
Schedule 4 – List of all Deposit and Investment Accounts of Borrowers and
Guarantors
 
Schedule 5 – Pending Litigation, Inquiries or Investigations; Defaults under
Material Contracts
 
Schedule 6 – Newly Acquired Intellectual Property and Intellectual Property
Licenses
 
Schedule 7 – Newly Acquired Chattel Paper, Letter of Credit Rights, Instruments,
Documents or Investment Property
 
Schedule 8 – Newly Acquired Commercial Tort Claims
 
Worksheet(s) for Financial or Other Covenant Calculations
 
 
Exhibit B – Page 4

--------------------------------------------------------------------------------

 
 
EBITDA Worksheet  (Attachment to Compliance Certificate)
 
EBITDA for the applicable Defined Period is calculated as follows*:
     
Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding:  (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers
$___________
   
Plus:Any provision for (or minus any benefit from) income and franchise taxes
deducted in the determination of net income for the Defined Period
$___________
   
Plus:Interest expense, net of interest income, deducted in the determination of
net income for the Defined Period
$___________
   
Plus:Amortization and depreciation deducted in the determination of net income
for the Defined Period
$___________
   
Plus:Non-cash charges for stock compensation expenses with respect to stock or
stock options granted or issued by Borrower deducted in the determination of net
income for the Defined Period
$___________
   
Plus:Losses (or minus gains) from Asset Dispositions included in the
determination of net income for the Defined Period (excluding sales, expenses or
losses related to current assets)
$___________
   
Plus:Non-recurring cash expenses incurred in the consummation of Permitted
Acquisitions and Permitted Asset Dispositions deducted in the determination of
net income for the Defined Period, as and to the extent approved by
Administrative Agent
$___________
   
Plus:Any expense (or minus any income) relating to changes in the value of the
(i) Earnout/Escrow Payments, (ii) Milestone Payments, and/or (iii) put option
provided to the stockholders of Cypress in connection with the Cypress Purchase
Agreement, in each case included in the determination of net income for the
Defined Period.
$___________
   
EBITDA for the applicable Defined Period:
$___________

_____________________________ 
* All amounts used for purposes of financial calculations required to be made
herein shall be without duplication
 
 
Exhibit B – Page 5

--------------------------------------------------------------------------------

 
 
Fixed Charge Coverage Ratio Worksheet  (Attachment to Compliance Certificate)
 
Fixed Charges for the applicable Defined Period is calculated as follows*:
     
Interest expense ($______), net of interest income ($______), interest paid in
kind ($______) and amortization of capitalized fees and expenses incurred to
consummate the transactions contemplated by the Financing Documents and included
in interest expense ($______), included in the determination of net income of
Borrowers and their Consolidated Subsidiaries for the Defined Period (“Total
Interest Expense”)
$___________
   
Plus:Any provision for (or minus any benefit from) income or franchise taxes
included in the determination of net income for the Defined Period *
$___________
   
Plus:Payments of principal and interest for the Defined Period with respect to
all Debt (including the portion of scheduled payments under capital leases
allocable to principal but excluding mandatory prepayments required by
Section 2.1 and excluding scheduled repayments of Revolving Loans and other Debt
subject to reborrowing to the extent not accompanied by a concurrent and
permanent reduction of the Revolving Loan Commitment (or equivalent loan
commitment))
$___________
   
Plus:Permitted Distributions
$___________
   
Fixed Charges for the applicable Defined Period:
$___________
   
Operating Cash Flow for the applicable Defined Period is calculated as follows:
     
EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)
$___________
   
Minus:Unfinanced capital expenditures for the Defined Period
$___________
   
Minus:To the extent not already reflected in the calculation of EBITDA, other
capitalized costs, defined as the gross amount paid in cash and capitalized
during the Defined Period, as long term assets, other than amounts capitalized
during the Defined Period as capital expenditures for property, plant and
equipment or similar fixed asset accounts
$___________
   
Operating Cash Flow for the Defined Period:
$___________
   
Covenant Compliance:
Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period
___ to 1.0
   
Minimum Fixed Charge Coverage for the Defined Period
___ to 1.0
   
In Compliance
Yes/No

_____________
* All amounts used for puposes of financial calculations required to be made
herein shall be without duplication

 
Exhibit B – Page 6

--------------------------------------------------------------------------------

 

EXHIBIT C TO CREDIT AGREEMENT (BORROWING BASE CERTIFICATE)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D TO CREDIT AGREEMENT (NOTICE OF BORROWING)
 
NOTICE OF BORROWING
 
This Notice of Borrowing is given by _____________________, a Responsible
Officer of Pernix Therapeutics Holdings, Inc. (the “Borrower Representative”),
pursuant to that certain Amended and Restated Credit Agreement dated as of
____________, 201__ among the Borrower Representative, the other Borrowers named
therein, and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial, LLC, individually as a Lender and
as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
 
The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to on _______________, 201__ borrow $_______________ of
Loans.  Attached is a Borrowing Base Certificate complying in all respects with
the Credit Agreement and confirming that, after giving effect to the requested
advance, the Revolving Loan Outstandings will not exceed the Revolving Loan
Limit.
 
The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.
 
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.
 
 

 
Sincerely,
         
[BORROWER REPRESENTATIVE]
         
 
By:
      Name:        Title:             

 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT E TO CREDIT AGREEMENT (PAYMENT NOTIFICATION)
 
PAYMENT NOTIFICATION
 
This Payment Notification is given by _____________________, a Responsible
Officer of ________________ (the “Borrower Representative”), pursuant to that
certain Amended and Restated Credit Agreement dated as of ____________, 201__
among the Borrower Representative,  and any additional Borrower that may
hereafter be added thereto (collectively, “Borrowers”), MidCap Financial, LLC,
individually as a Lender and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
 
Please be advised that funds in the amount of $_____________ will be wire
transferred to Agent on _________, 200_.  Such funds shall constitute [an
optional] [a mandatory] prepayment of the Term Loans, with such prepayments to
be applied in the manner specified in Section 2.1(a)(iii).  [Such mandatory
prepayment is being made pursuant to Section _____________ of the Credit
Agreement.]
 
Fax to MCF Operations 301-941-1450 no later than noon Eastern time.
 
Note:           Funds must be received in the Payment Account by no later than
noon Eastern time for same day application
 
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this ____ day of ___________, 201__.
 

 
Sincerely,
         
[BORROWER REPRESENTATIVE]
         
 
By:
      Name:        Title:             

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1 - Amortization
 
Commencing on that date which is six (6) months after the Restatement Closing
Date, and continuing on the same day of each month thereafter until the Term
Loan is repaid in full, Borrowers shall pay to Agent as a principal payment
under the Term Loan an amount equal to $333,333.33.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.6 – Permitted Asset Disposition
 
Without limiting the definition of “Permitted Asset Disposition”, Borrowers
shall be permitted to consummate an Asset Disposition involving (1) all or any
of the assets of Cypress or all of the equity interests in Cypress held by
Holdings so long as each of the following conditions are satisfied to Agent’s
reasonable satisfaction prior to such Asset Disposition: (a) the equity
interests in Hawthorn held by Cypress are excluded from such Asset Disposition;
(b) if such Asset Disposition is structured as a stock sale, Hawthorn
becomes  direct Subsidiary of a Borrower other than Cypress prior to the
consummation of such Asset Disposition; (c) the cash consideration for such
Asset Disposition exceeds the outstanding principal balance of the Term Loan on
the date of such Asset Disposition; and (d) after giving effect to the mandatory
prepayment required Section 2.1(a)(ii)(B)(iii) as a result of such Asset
Disposition, the Term Loan will be paid in full and (2) all or any of the assets
of Hawthorn relating to the product Rezira for cash and fair value (the “Rezira
Disposition”) so long as the net cash proceeds of any such disposition are
applied as required by Section 2.1(a)(ii)(B)(iii).
 
For the avoidance of doubt, any transaction that includes any assets of Hawthorn
(other than the Rezira Disposition) or the equity interests in Hawthorn held by
Cypress shall not be permitted pursuant to this Schedule 5.6.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.4 – Post Closing Requirements
 
Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:
 
1.
 


 
Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
TABLE OF CONTENTS
 
ARTICLE 1 - 
DEFINITIONS
2
       
Section 1.1
 
Certain Defined Terms
2
Section 1.2
 
Accounting Terms and Determinations
33
Section 1.3
 
Other Definitional and Interpretive Provisions
33
Section 1.4
 
Time is of the Essence
34
       
ARTICLE 2 - 
LOANS AND LETTERS OF CREDIT
34
       
Section 2.1
 
Loans
34
Section 2.2
 
Interest, Interest Calculations and Certain Fees
40
Section 2.3
 
Notes
41
Section 2.4
 
Reserved
41
Section 2.5
 
Letters of Credit and Letter of Credit Fees
41
Section 2.6
 
General Provisions Regarding Payment; Loan Account
45
Section 2.7
 
Maximum Interest
46
Section 2.8
 
Taxes; Capital Adequacy
46
Section 2.9
 
Appointment of Borrower Representative
48
Section 2.10
 
Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation
49
Section 2.11
 
Collections and Lockbox Account
51
Section 2.12
 
Termination; Restriction on Termination
53
       
ARTICLE 3 - 
REPRESENTATIONS AND WARRANTIES
54
       
Section 3.1
 
Existence and Power
54
Section 3.2
 
Organization and Governmental Authorization; No Contravention
54
Section 3.3
 
Binding Effect
54
Section 3.4
 
Capitalization
54
Section 3.5
 
Financial Information
55
Section 3.6
 
Litigation
55
Section 3.7
 
Ownership of Property
55
Section 3.8
 
No Default
55
Section 3.9
 
Labor Matters
55
Section 3.10
 
Regulated Entities
56

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Section 3.11
 
Margin Regulations
56
Section 3.12
 
Compliance With Laws; Anti-Terrorism Laws
56
Section 3.13
 
Taxes
56
Section 3.14
 
Compliance with ERISA
57
Section 3.15
 
Consummation of Financing Documents and Subordinated Debt Documents; Brokers
57
Section 3.16
 
Reserved
57
Section 3.17
 
Material Contracts
57
Section 3.18
 
Compliance with Environmental Requirements; No Hazardous Materials
58
Section 3.19
 
Intellectual Property
58
Section 3.20
 
Solvency
59
Section 3.21
 
Full Disclosure
59
Section 3.22
 
Reserved
59
Section 3.23
 
Subsidiaries
59
Section 3.24
 
Reserved
59
Section 3.25
 
Compliance of Products
59
       
ARTICLE 4 - 
AFFIRMATIVE COVENANTS
63
       
Section 4.1
 
Financial Statements and Other Reports
63
Section 4.2
 
Payment and Performance of Obligations
64
Section 4.3
 
Maintenance of Existence
64
Section 4.4
 
Maintenance of Property; Insurance
64
Section 4.5
 
Compliance with Laws
65
Section 4.6
 
Inspection of Property, Books and Records
65
Section 4.7
 
Use of Proceeds
66
Section 4.8
 
Estoppel Certificates
66
Section 4.9
 
Notices of Litigation and Defaults
66
Section 4.10
 
Hazardous Materials; Remediation
67
Section 4.11
 
Further Assurances
67
Section 4.12
 
Covenants Regarding Products and Required Permits
69
Section 4.13
 
Power of Attorney
69
Section 4.14
 
Borrowing Base Collateral Administration
69

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
ARTICLE 5 - 
NEGATIVE COVENANTS
70
       
Section 5.1
 
Debt; Contingent Obligations
70
Section 5.2
 
Liens
70
Section 5.3
 
Restricted Distributions
70
Section 5.4
 
Restrictive Agreements
70
Section 5.5
 
Payments and Modifications of Subordinated Debt
71
Section 5.6
 
Consolidations, Mergers and Sales of Assets; Change in Control
71
Section 5.7
 
Purchase of Assets, Investments
71
Section 5.8
 
Transactions with Affiliates
72
Section 5.9
 
Modification of Organizational Documents
72
Section 5.10
 
Modification of Certain Agreements
72
Section 5.11
 
Conduct of Business
72
Section 5.12
 
Lease Payments
72
Section 5.13
 
Limitation on Sale and Leaseback Transactions
72
Section 5.14
 
Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts
73
Section 5.15
 
Compliance with Anti-Terrorism Laws
73
Section 5.16
 
Earnout/Escrow and Milestone Payments
73
       
ARTICLE 6 - 
FINANCIAL COVENANTS
74
       
Section 6.1
 
Additional Defined Terms
74
Section 6.2
 
Minimum EBITDA
74
Section 6.3
 
Minimum Net Invoiced Revenues
76
Section 6.4
 
Evidence of Compliance
77
       
ARTICLE 7 - 
CONDITIONS
77
       
Section 7.1
 
Conditions to Closing
77
Section 7.2
 
Conditions to Each Loan, Support Agreement and Lender Letter of Credit
78
Section 7.3
 
Searches
79
Section 7.4
 
Post Closing Requirements
79

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
ARTICLE 8 - 
RESERVED
79
       
ARTICLE 9 - 
RESERVED
79
       
ARTICLE 10 - 
EVENTS OF DEFAULT
79
       
Section 10.1
 
Events of Default
79
Section 10.2
 
Acceleration and Suspension or Termination of Revolving Loan Commitment and Term
Loan Commitment
83
Section 10.3
 
UCC Remedies
83
Section 10.4
 
Cash Collateral
85
Section 10.5
 
Default Rate of Interest
85
Section 10.6
 
Setoff Rights
85
Section 10.7
 
Application of Proceeds
86
Section 10.8
 
Waivers
87
Section 10.9
 
Injunctive Relief
88
Section 10.10
 
Marshalling; Payments Set Aside
89
       
ARTICLE 11 - 
AGENT
89
       
Section 11.1
 
Appointment and Authorization
89
Section 11.2
 
Agent and Affiliates
89
Section 11.3
 
Action by Agent
89
Section 11.4
 
Consultation with Experts
89
Section 11.5
 
Liability of Agent
90
Section 11.6
 
Indemnification
90
Section 11.7
 
Right to Request and Act on Instructions
90
Section 11.8
 
Credit Decision
91
Section 11.9
 
Collateral Matters
91
Section 11.10
 
Agency for Perfection
91
Section 11.11
 
Notice of Default
91
Section 11.12
 
Assignment by Agent; Resignation of Agent; Successor Agent
92
Section 11.13
 
Payment and Sharing of Payment
93
Section 11.14
 
Right to Perform, Preserve and Protect
95
Section 11.15
 
Additional Titled Agents
96

 
 
iv

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Section 11.16
 
Amendments and Waivers
96
Section 11.17
 
Assignments and Participations
97
Section 11.18
 
Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist
100
Section 11.19
 
Buy-Out Upon Refinancing
101
       
ARTICLE 12 - 
MISCELLANEOUS
102
       
Section 12.1
 
Survival
102
Section 12.2
 
No Waivers
102
Section 12.3
 
Notices
102
Section 12.4
 
Severability
103
Section 12.5
 
Headings
103
Section 12.6
 
Confidentiality
103
Section 12.7
 
Waiver of Consequential and Other Damages
104
Section 12.8
 
GOVERNING LAW; SUBMISSION TO JURISDICTION
105
Section 12.9
 
WAIVER OF JURY TRIAL
105
Section 12.10
 
Publication; Advertisement
106
Section 12.11
 
Counterparts; Integration
106
Section 12.12
 
No Strict Construction
106
Section 12.13
 
Lender Approvals
107
Section 12.14
 
Expenses; Indemnity
107
Section 12.15
 
Reserved
109
Section 12.16
 
Reinstatement
109
Section 12.17
 
Successors and Assigns
109
Section 12.18
 
USA PATRIOT Act Notification
109
Section 12.19
 
Prior Agreements
109

 
 
 
 
 
v

--------------------------------------------------------------------------------